Exhibit 10.4


 
CENDANT RENTAL CAR FUNDING (AESOP) LLC,
 
as Issuer
 
and
 
THE BANK OF NEW YORK,
 
as Trustee and Series 2006-1 Agent
 
_____________________
 
SERIES 2006-1 SUPPLEMENT
 
dated as of January 19, 2006
 
to
 
SECOND AMENDED AND RESTATED BASE INDENTURE
 
dated as of June 3, 2004
 
_____________________


 

--------------------------------------------------------------------------------

 


Table of Contents




    Page
ARTICLE I DEFINITIONS
 
1
ARTICLE II SERIES 2006-1 ALLOCATIONS
 
24

 
Section 2.1 Establishment of Series 2006-1 Collection Account, Series 2006-1
Excess Collection Account and Series 2006-1 Accrued Interest
Account
 
24
 
Section 2.2 Allocations with Respect to the Series 2006-1 Notes
 
24 
 
Section 2.3 Payments to Noteholders and Each Series 2006-1 Interest Rate
Swap Counterparty
 
28 
 
Section 2.4 Payment of Note Interest
 
32 
 
Section 2.5 Payment of Note Principal
  32   
Section 2.6 Administrator’s Failure to Instruct the Trustee to Make a Deposit or
Payment
  36  
Section 2.7 Series-2006-1 Reserve Account
  36   
Section 2.8 Series 2006-1 Letters of Credit and Series 2006-1 Cash
Collateral Account
  38   
Section 2.9 Series 2006-1 Distribution Account
  43   
Section 2.10 Series 2006-1 Interest Rate Swaps
  44   
Section 2.11 Series 2006-1 Accounts Permitted Investments
  45   
Section 2.12 Series 2006-1 Demand Notes Constitute Additional Collateral
for Series 2006-1 Notes
  46 

ARTICLE III AMORTIZATION EVENTS
  46 
ARTICLE IV RIGHT TO WAIVE PURCHASE RESTRICTIONS
  48
ARTICLE V FORM OF SERIES 2006-1 NOTES
  49  
Section 5.1 Restricted Global Series 2006-1 Notes
  49  
Section 5.2 Temporary Global Series 2006-1 Notes; Permanent Global
Series 2006-1 Notes
  49
ARTICLE VI GENERAL
 
50
 
Section 6.1 Optional Repurchase
  50   
Section 6.2 Information
  50   
Section 6.3 Exhibits
  50  
Section 6.4 Ratification of Base Indenture
  51  
Section 6.5 Counterparts
  51   
Section 6.6 Governing Law
  51   
Section 6.7 Amendments
  51   
Section 6.8 Discharge of Indenture
  51   
Section 6.9 Notice to Surety Provider, Rating Agencies and each Series
2006-1 Interest Rate Swap Counterparty
  51 

 
(i)

--------------------------------------------------------------------------------


Table of Contents
(continued)

      Page   
Section 6.10 Certain Rights of Surety Provider
  52  
Section 6.11 Surety Provider Deemed Noteholder and Secured Party
  52   
Section 6.12 Capitalization of CRCF
  52   
Section 6.13 [RESERVED]
  52   
Section 6.14 Third Party Beneficiary
  52   
Section 6.15 Prior Notice by Trustee to Surety Provider
  52   
Section 6.16 Effect of Payments by the Surety Provider
  53  
Section 6.17 Series 2006-1 Demand Notes
  53   
Section 6.18 Subrogation
  53   
Section 6.19 Termination of Supplement
  53   
Section 6.20 Condition to Termination of CRCF’s Obligations
  54  
Section 6.21 Confidential Information.
  54

 
(ii)

--------------------------------------------------------------------------------

 
 
    SERIES 2006-1 SUPPLEMENT, dated as of January 19, 2006 (this “Supplement”),
among CENDANT RENTAL CAR FUNDING (AESOP) LLC, a special purpose limited
liability company estab­lished under the laws of Delaware (“CRCF”), THE BANK OF
NEW YORK, a New York banking corporation, as trustee (in such capacity, and
together with its successors in trust thereunder as provided in the Base
Indenture referred to below, the “Trustee”), and THE BANK OF NEW YORK, as agent
(in such capacity, the “Series 2006-1 Agent”) for the benefit of the Series
2006-1 Noteholders, each Series 2006-1 Interest Rate Swap Counterparty and the
Surety Provider, to the Second Amended and Restated Base Indenture, dated as of
June 3, 2004, between CRCF and the Trustee (as amended, modi­fied or
supplemented from time to time, exclusive of Supplements creating a new Series
of Notes, the “Base Indenture”).
PRELIMINARY STATEMENT
    WHEREAS, Sections 2.2 and 12.1 of the Base Indenture provide, among other
things, that CRCF and the Trustee may at any time and from time to time enter
into a supple­ment to the Base Indenture for the purpose of authorizing the
issuance of one or more Series of Notes;
    NOW, THEREFORE, the parties hereto agree as follows:
DESIGNATION
    There is hereby created a Series of Notes to be issued pursuant to the Base
Inden­ture and this Supplement, and such Series of Notes shall be designated as
the Series 2006-1 Floating Rate Rental Car Asset Backed Notes.
    The proceeds from the sale of the Series 2006-1 Notes shall be deposited in
the Collection Account and shall be paid to CRCF and used to make Loans under
the Loan Agreements to the extent that the Borrowers have requested Loans
thereunder and Eligible Vehicles are available for acquisition or refinancing
thereunder on the date hereof.  Any such portion of proceeds not so used to make
Loans shall be deemed to be Principal Collections.
    The Series 2006-1 Notes are a non-Segregated Series of Notes (as more fully
described in the Base Indenture).  Accordingly, all references in this
Supplement to “all” Series of Notes (and all references in this Supplement to
terms defined in the Base Indenture that contain references to “all” Series of
Notes) shall refer to all Series of Notes other than Segregated Series of Notes.
ARTICLE I

DEFINITIONS
    (a)         All capitalized terms not otherwise de­fined herein are defined
in the Defi­nitions List attached to the Base Indenture as Schedule I thereto. 
All Arti­cle, Section, Subsec­tion or Exhibit references herein shall refer to
Articles, Sections, Subsections or Exhibits of this Supplement, except as
otherwise provided herein.  Unless other­wise stated herein, as the context
other­wise requires or if such term is otherwise defined in the Base Indenture,
each capitalized
 
 
 

--------------------------------------------------------------------------------

 
 
term used or defined herein shall relate only to the Series 2006-1 Notes and not
to any other Series of Notes issued by CRCF.  In the event that a term used
herein shall be defined both herein and in the Base Indenture, the definition of
such term herein shall govern.
    (b)         The following words and phrases shall have the following
meanings with respect to the Series 2006-1 Notes and the definitions of such
terms are applicable to the singular as well as the plural form of such terms
and to the masculine as well as the feminine and neuter genders of such terms:
    “Adjusted Net Book Value” means, as of any date of determination, with
respect to each Adjusted Program Vehicle as of such date, the product of 0.965
and the Net Book Value of such Adjusted Program Vehicle as of such date.
     “Authorized Newspaper” means the Luxemburger Wort or other daily newspaper
of general circulation in Luxembourg (or if publication is not practical in
Luxembourg, in Europe).
    “Business Day” means any day other than (a) a Saturday or a Sunday or (b) a
day on which the Surety Provider or banking institutions in New York City or in
the city in which the corporate trust office of the Trustee is located are
authorized or obligated by law or executive order to close.
    “Certificate of Lease Deficit Demand” means a certificate substantially in
the form of Annex A to the Series 2006-1 Letters of Credit.
    “Certificate of Termination Date Demand” means a certificate substantially
in the form of Annex D to the Series 2006-1 Letters of Credit.
    “Certificate of Termination Demand” means a certificate substantially in the
form of Annex C to the Series 2006-1 Letters of Credit.
    “Certificate of Unpaid Demand Note Demand” means a certificate substantially
in the form of Annex B to the Series 2006-1 Letters of Credit.
    “Clearstream” is defined in Section 5.2.
    “Confirmation Condition” means, with respect to any Bankrupt Manufacturer
which is a debtor in Chapter 11 Proceedings, a condition that shall be satisfied
upon the bankruptcy court having competent jurisdiction over such Chapter 11
Proceedings issuing an order that remains in effect approving (i) the assumption
of such Bankrupt Manufacturer’s Manufacturer Program (and the related Assignment
Agreements) by such Bankrupt Manufacturer or the trustee in bankruptcy of such
Bankrupt Manufacturer under Section 365 of the Bankruptcy Code and at the time
of such assumption, the payment of all amounts due and payable by such Bankrupt
Manufacturer under such Manufacturer Program and the curing of all other
defaults by the Bankrupt Manufacturer thereunder or (ii) the execution, delivery
and performance by such Bankrupt Manufacturer of a new post-petition
Manufacturer Program (and the related assignment agreements) on the same terms
and covering the same Vehicles as such Bankrupt Manufacturer’s Manufacturer
Program (and the related Assignment Agreements) in
 
-2-

--------------------------------------------------------------------------------

 
 
effect on the date such Bankrupt Manufacturer became subject to such Chapter 11
Proceedings and, at the time of the execution and delivery of such new
post-petition Manufacturer Program, the payment of all amounts due and payable
by such Bankrupt Manufacturer under such Manufacturer Program and the curing of
all other defaults by the Bankrupt Manufacturer thereunder; provided that
notwithstanding the foregoing, the Confirmation Condition shall be deemed
satisfied until the 90th calendar day following the initial filing in respect of
such Chapter 11 Proceedings.
    “Consent” is defined in Article IV.
    “Consent Period Expiration Date” is defined in Article IV.
    “Demand Note Issuer” means each issuer of a Series 2006-1 Demand Note.
    “Designated Amounts” is defined in Article IV.
    “Disbursement” means any Lease Deficit Disbursement, any Unpaid Demand Note
Disbursement, any Termination Date Disbursement or any Termination Disbursement
under a Series 2006-1 Letter of Credit, or any combination thereof, as the
context may require.
    “Euroclear” is defined in Section 5.2.
    “Excess Collections” is defined in Section 2.3(f)(i).
    “Excluded Receivable Amount” means, as of any date of determination, the
greater of the Moody’s Excluded Receivable Amount and the Standard & Poor’s
Excluded Receivable Amount as of such date.
    “Finance Guide” means the Black Book Official Finance/Lease Guide.
    “Fixed Rate Payment” means, for any Distribution Date, the amount, if any,
payable by CRCF as the “Fixed Amount” under any Series 2006-1 Interest Rate Swap
after the netting of payments due to CRCF as the “Floating Amount” from the
Series 2006-1 Interest Rate Swap Counterparty under such Series 2006-1 Interest
Rate Swap on such Distribution Date.
    “Inclusion Date” means, with respect to any Vehicle, the date that is three
months after the earlier of (i) the date such Vehicle became a Redesignated
Vehicle and (ii) if the Manufacturer of such Vehicle is a Bankrupt Manufacturer,
the date upon which the Event of Bankruptcy which caused such Manufacturer to
become a Bankrupt Manufacturer first occurred.
    “Insurance Agreement” means the Insurance Agreement, dated as of January 19,
2006, among the Surety Provider, the Trustee and CRCF, which shall constitute an
“Enhancement Agreement” with respect to the Series 2006-1 Notes for all purposes
under the Indenture.
    “Insured Principal Deficit Amount” means, with respect to any Distribution
Date, the excess, if any, of (a) the Series 2006-1 Outstanding Principal Amount
on such Distribution Date (after giving effect to the distribution of the
Monthly Total Principal Allocation for the
 
-3-

--------------------------------------------------------------------------------

 
 
Related Month) over (b) the sum of the Series 2006-1 Available Reserve Account
Amount on such Distribution Date, the Series 2006-1 Letter of Credit Amount on
such Distribution Date and the Series 2006-1 AESOP I Operating Lease Loan
Agreement Borrowing Base on such Distribution Date.
    “Lease Deficit Disbursement” means an amount drawn under a Series 2006-1
Letter of Credit pursuant to a Certificate of Lease Deficit Demand.
    “LIBOR” means, with respect to each Series 2006-1 Interest Period, a rate
per annum to be determined by the Trustee as follows:
(i)            On each LIBOR Determination Date, the Trustee will determine the
London interbank offered rate for U.S. dollar deposits for one month that
appears on Telerate Page 3750 as it relates to U.S. dollars as of 11:00 a.m.,
London time, on such LIBOR Determination Date:
(ii)            If, on any LIBOR Determination Date, such rate does not appear
on Telerate Page 3750, the Trustee will request that the principal London
offices of each of four major banks in the London interbank market selected by
the Trustee provide the Trustee with offered quotations for deposits in U.S.
dollars for a period of one month, commencing on the first day of such Series
2006-1 Interest Period, to prime banks in the London interbank market at
approximately 11:00 a.m., London time, on such LIBOR Determination Date and in a
principal amount equal to an amount of not less than $250,000 that is
representative of a single transaction in such market at such time.  If at least
two such quotations are provided, “LIBOR” for such Series 2006-1 Interest Period
will be the arithmetic mean of such quotations; or
(iii)            If fewer than two such quotations are provided pursuant to
clause (ii), “LIBOR” for such Series 2006-1 Interest Period will be the
arithmetic mean of rates quoted by three major banks in the City of New York
selected by the Trustee at approximately 11:00 a.m., New York City time, on such
LIBOR Determination Date for loans in U.S. dollars to leading European banks,
for a period of one month, commencing on the first day of such Series 2006-1
Interest Period, and in a principal amount equal to an amount of not less than
$250,000 that is representative of a single transaction in such market at such
time; provided, however, that if the banks selected as aforesaid by such Trustee
are not quoting rates as mentioned in this sentence, “LIBOR” for such Series
2006-1 Interest Period will be the same as “LIBOR” for the immediately preceding
Series 2006-1 Interest Period.
    “LIBOR Determination Date” means, with respect to any Series 2006-1 Interest
Period, the second London Banking Day preceding the first day of such Series
2006-1 Interest Period.
    “London Banking Day” means any business day on which dealings in deposits in
United States dollars are transacted in the London interbank market.
    “Market Value Average” means, as of any day, the percentage equivalent of a
fraction, the numerator of which is the average of the Selected Fleet Market
Value as of the
 
-4-

--------------------------------------------------------------------------------

 
 
preceding Determination Date and the two Determination Dates precedent thereto
and the denomin­ator of which is the sum of (a) the average of the aggregate Net
Book Value of all Non-Program Vehicles (excluding (i) any Unaccepted Program
Vehicles, (ii) any Excluded Redesignated Vehicles and (iii) any other
Non-Program Vehicles that are subject to a Manufacturer Program with an Eligible
Non-Program Manufacturer with respect to which no Manufacturer Event of Default
has occurred and is continuing) and (b) the average of the aggregate Adjusted
Net Book Value of all Adjusted Program Vehicles, in the case of each of clause
(a) and (b) leased under the AESOP I Operating Lease and the Finance Lease as of
the preceding Determination Date and the two Determination Dates precedent
thereto.
    “Monthly Total Principal Allocation” means for any Related Month the sum of
all Series 2006-1 Principal Allocations with respect to such Related Month.
    “Moody’s Excluded Manufacturer Receivable Specified Percentage” means, as of
any date of determination, with respect to each Moody’s Non-Investment Grade
Manufacturer as of such date, the percentage (not to exceed 100%) most recently
specified in writing by Moody’s to CRCF and the Trustee and consented to by the
Surety Provider with respect to such Moody’s Non-Investment Grade Manufacturer;
provided, however, that as of the Series 2006-1 Closing Date the Moody’s
Excluded Manufacturer Receivable Specified Percentage for each Moody’s
Non-Investment Grade Manufacturer shall be 100%; providedfurther that the
initial Moody’s Excluded Manufacturer Receivable Specified Percentage with
respect to any Manufacturer that becomes a Moody’s Non-Investment Grade
Manufacturer after the Series 2006-1 Closing Date shall be 100%.
    “Moody’s Excluded Receivable Amount” means, as of any date of determination,
the sum of the following amounts with respect to each Moody’s Non-Investment
Grade Manufacturer as of such date: the product of (i) to the extent such
amounts are included in the calculation of AESOP I Operating Lease Loan
Agreement Borrowing Base as of such date, all amounts receivable, as of such
date, by AESOP Leasing or the Intermediary from such Moody’s Non-Investment
Grade Manufacturer and (ii) the Moody’s Excluded Manufacturer Receivable
Specified Percentage for such Moody’s Non-Investment Grade Manufacturer as of
such date.
    “Moody’s Non-Investment Grade Manufacturer” means, as of any date of
determination, any Manufacturer that (i) is not a Bankrupt Manufacturer and (ii)
does not have a long-term senior unsecured debt rating of at least “Baa3” from
Moody’s; provided that any Manufacturer whose long-term senior unsecured debt
rating is downgraded from at least “Baa3” to below “Baa3” by Moody’s after the
Series 2006-1 Closing Date shall not be deemed a Moody’s Non-Investment Grade
Manufacturer until the thirtieth (30th) calendar day following such downgrade.
    “Past Due Rent Payment” is defined in Section 2.2(g).
    “Permanent Global Series 2006-1 Note” is defined in Section 5.2.
    “Pre-Preference Period Demand Note Payments” means, as of any date of
deter­mination, the aggregate amount of all proceeds of demands made on the
Series 2006-1 Demand Notes included in the Series 2006-1 Demand Note Payment
Amount as of the Series 2006-1
 
 
-5-

--------------------------------------------------------------------------------

 
 
Letter of Credit Termination Date that were paid by the Demand Note Issuers more
than one year before such date of determination; provided, however,that if an
Event of Bankruptcy (or the occurrence of an event described in clause (a) of
the definition thereof, without the lapse of a period of sixty (60) consecutive
days) with respect to a Demand Note Issuer occurs during such one year period,
(x) the Pre-Preference Period Demand Note Payments as of any date during the
period from and including the date of the occurrence of such Event of Bankruptcy
to and includ­ing the conclusion or dismissal of the proceedings giving rise to
such Event of Bankruptcy without continuing jurisdiction by the court in such
proceedings shall equal the Pre-Preference Period Demand Note Payments as of the
date of such occurrence for all Demand Note Issuers and (y) the Pre-Preference
Period Demand Note Payments as of any date after the conclusion or dismissal of
such proceedings shall equal the Series 2006-1 Demand Note Payment Amount as of
the date of the conclusion or dismissal of such proceedings.
    “Principal Deficit Amount” means, as of any date of determination, the
excess, if any, of (i) the Series 2006-1 Invested Amount on such date (after
giving effect to the distribution of the Monthly Total Principal Allocation for
the Related Month if such date is a Distribution Date) over (ii) the Series
2006-1 AESOP I Operating Lease Loan Agreement Borrowing Base on such date;
provided, however the Principal Deficit Amount on any date occurring during the
period commencing on and including the date of the filing by any of the Lessees
of a petition for relief under Chapter 11 of the Bankruptcy Code to but
excluding the date on which each of the Lessees shall have resumed making all
payments of the portion of Monthly Base Rent relating to Loan Interest required
to be made under the AESOP I Operating Lease, shall mean the excess, if any, of
(x) the Series 2006-1 Invested Amount on such date (after giving effect to the
distribution of Monthly Total Principal Allocation for the Related Month if such
date is a Distribution Date) over (y) the sum of (1) the Series 2006-1 AESOP I
Operating Lease Loan Agreement Borrowing Base on such date and (2) the lesser of
(a) the Series 2006-1 Liquidity Amount on such date and (b) the Series 2006-1
Required Liquidity Amount on such date.
    “Pro Rata Share” means, with respect to any Series 2006-1 Letter of Credit
Provider as of any date, the fraction (expressed as a percentage) obtained by
dividing (A) the available amount under such Series 2006-1 Letter of Credit
Provider’s Series 2006-1 Letter of Credit as of such date by (B) an amount equal
to the aggregate available amount under all Series 2006-1 Letters of Credit as
of such date; provided, that only for purposes of calculating the Pro Rata Share
with respect to any Series 2006-1 Letter of Credit Provider as of any date, if
such Series 2006-1 Letter of Credit Provider has not complied with its
obligation to pay the Trustee the amount of any draw under its Series 2006-1
Letter of Credit made prior to such date, the available amount under such Series
2006-1 Letter of Credit Provider’s Series 2006-1 Letter of Credit as of such
date shall be treated as reduced (for calculation purposes only) by the amount
of such unpaid demand and shall not be reinstated for purposes of such
calculation unless and until the date as of which such Series 2006-1 Letter of
Credit Provider has paid such amount to the Trustee and been reimbursed by the
Lessee or the applicable Demand Note Issuer, as the case may be, for such amount
(provided that the foregoing calculation shall not in any manner reduce the
undersigned’s actual liability in respect of any failure to pay any demand under
its Series 2006-1 Letter of Credit).
    “Qualified Interest Rate Swap Counterparty” means a counterparty (A) who is
acceptable to the Surety Provider (in the exercise of its reasonable judgment)
and (B) who is a
 
-6-

--------------------------------------------------------------------------------

 
 
bank or other financial institution, which is acceptable to each Rating Agency
or which has, or which has all of its obligations under its Series 2006-1
Interest Rate Swap guaranteed by a Person that has, (i) a short-term senior,
unsecured debt, deposit, claims paying or credit (as the case may be) rating of
at least “A-1”, or if such bank, financial institution or Person does not have a
short-term senior, unsecured debt rating, then a long-term senior, unsecured
debt, deposit, claims paying or credit (as the case may be) rating of at least
“A+”, in each case, from Standard & Poor’s and (ii) a short-term senior,
unsecured debt, deposit, claims paying or credit (as the case may be) rating of
“P-1”, or if such bank, financial institution or Person does not have a
short-term senior, unsecured debt rating, then a long-term senior, unsecured
debt, deposit, claims paying or credit (as the case may be) rating of at least
“A1”, in each case, from Moody’s.
    “Requisite Noteholders” means Series 2006-1 Noteholders holding more than
50% of the Series 2006-1 Invested Amount.
    “Restricted Global Series 2006-1 Note” is defined in Section 5.1.
    “Selected Fleet Market Value” means, with respect to all Adjusted Program
Vehicles and all Non-Program Vehicles (excluding (i) any Unaccepted Program
Vehicles, (ii) any Excluded Redesignated Vehicles and (iii) any other
Non-Program Vehicles that are subject to a Manufacturer Program with an Eligible
Non-Program Manufacturer with respect to which no Manufacturer Event of Default
has occurred and is continuing) as of any date of determination, the sum of the
respective Market Values of each such Adjusted Program Vehicle and each such
Non-Program Vehicle, in each case subject to the AESOP I Operating Lease or the
Finance Lease as of such date.  For purposes of computing the Selected Fleet
Market Value, the “Market Value” of an Adjusted Program Vehicle or a Non-Program
Vehicle means the market value of such Vehicle as specified in the most recently
published NADA Guide for the model class and model year of such Vehicle based on
the average equipment and the average mileage of each Vehicle of such model
class and model year then leased under the AESOP I Operating Lease and the
Finance Lease; provided, that if the NADA Guide is not being published or the
NADA Guide is being published but such Vehicle is not included therein, the
Market Value of such Vehicle shall be based on the market value specified in the
most recently published Finance Guide for the model class and model year of such
Vehicle based on the average equipment and the average mileage of each Vehicle
of such model class and model year then leased under the AESOP I Operating Lease
or the Finance Lease; provided, further, that if the Finance Guide is being
published but such Vehicle is not included therein, the Market Value of such
Vehicle shall mean (x) in the case of an Adjusted Program Vehicle, the Adjusted
Net Book Value of such Adjusted Program Vehicle and (y) in the case of a
Non-Program Vehicle, the Net Book Value of such Non-Program Vehicle provided,
further, that if the Finance Guide is not being published, the Market Value of
such Vehicle shall be based on an independent third-party data source selected
by the Administrator and approved by each Rating Agency that is rating any
Series of Notes and the Surety Provider (such approval not to be unreasonably
withheld or delayed), at the request of CRCF based on the average equipment and
average mileage of each Vehicle of such model class and model year then leased
under the AESOP I Operating Lease or the Finance Lease; provided, further, that
if no such third-party data source or methodology shall have been so approved or
any such third-party data source or methodology is not available, the Market
Value of such Vehicle shall be equal to a reasonable estimate of the
 
-7-

--------------------------------------------------------------------------------

 
 
wholesale market value of such Vehicle as determined by the Administrator, based
on the Net Book Value of such Vehicle and any other factors deemed relevant by
the Administrator.
    “Series 2000-2 Notes” means the Series of Notes designated as the Series
2000-2 Notes.
     “Series 2001-2 Notes” means the Series of Notes designated as the Series
2001-2 Notes.
    “Series 2002-1 Notes” means the Series of Notes designated as the Series
2002-1 Notes.
    “Series 2002-2 Notes” means the Series of Notes designated as the Series
2002-2 Notes.
    “Series 2002-3 Notes” means the Series of Notes designated as the Series
2002-3 Notes.
    “Series 2003-1 Notes” means the Series of Notes designated as the Series
2003-1 Notes.
    “Series 2003-2 Notes” means the Series of Notes designated as the Series
2003-2 Notes.
    “Series 2003-3 Notes” means the Series of Notes designated as the Series
2003-3 Notes.
    “Series 2003-4 Notes” means the Series of Notes designated as the Series
2003-4 Notes.
    “Series 2003-5 Notes” means the Series of Notes designated as the Series
2003-5 Notes.
    “Series 2004-1 Notes” means the Series of Notes designated as the Series
2004-1 Notes.
    “Series 2004-2 Notes” means the Series of Notes designated as the Series
2004-2 Notes.
    “Series 2004-4 Notes” means the Series of Notes designated as the Series
2004-4 Notes.
    “Series 2005-1 Notes” means the Series of Notes designated as the Series
2005-1 Notes.
    “Series 2005-2 Notes” means the Series of Notes designated as the Series
2005-2 Notes.
 
 
-8-

--------------------------------------------------------------------------------

 
 
    “Series 2005-3 Notes” means the Series of Notes designated as the Series
2005-3 Notes.
    “Series 2005-4 Notes” means the Series of Notes designated as the Series
2005-4 Notes.
    “Series 2006-1 Accounts” means each of the Series 2006-1 Distribution
Account, the Series 2006-1 Reserve Account, the Series 2006-1 Collection
Account, the Series 2006-1 Excess Collection Account and the Series 2006-1
Accrued Interest Account.
    “Series 2006-1 Accrued Interest Account” is defined in Section 2.1(b).
    “Series 2006-1 Adjusted Monthly Interest” means (a) for the initial
Distribution Date, an amount equal to $2,586,721.50 and (b) for any other
Distribution Date, the sum of (i) an amount equal to the product of (1) the
Series 2006-1 Note Rate for the Series 2006-1 Interest Period ending on the day
preceding such Distribution Date, (2) the Series 2006-1 Outstanding Principal
Amount on the first day of such Series 2006-1 Interest Period and (3) a
fraction, the numerator of which is the number of days in such Series 2006-1
Interest Period and the denominator of which is 360 and (ii) any amount
described in clause (b)(i) with respect to a prior Distribution Date that
remains unpaid as of such Distribution Date (together with any accrued interest
on such amount).
    “Series 2006-1 AESOP I Operating Lease Loan Agreement Borrowing Base” means,
as of any date of deter­mination, the product of (a) the Series 2006-1 AESOP I
Operating Lease Vehicle Percentage as of such date and (b) the excess of (i) the
AESOP I Operating Lease Loan Agreement Borrowing Base as of such date over
(ii) the Excluded Receivable Amount as of such date.
    “Series 2006-1 AESOP I Operating Lease Vehicle Percentage” means, as of any
date of determination, a fraction, expressed as a percentage (which percentage
shall never exceed 100%), the numerator of which is the Series 2006-1 Required
AESOP I Operating Lease Vehicle Amount as of such date and the denominator of
which is the sum of the Required AESOP I Operating Lease Vehicle Amounts for all
Series of Notes as of such date.    
    “Series 2006-1 Agent” is defined in the recitals hereto.
    “Series 2006-1 Available Cash Collateral Account Amount” means, as of any
date of determination, the amount on deposit in the Series 2006-1 Cash
Collateral Account (after giving effect to any deposits thereto and withdrawals
and releases therefrom on such date).
    “Series-2006-1 Available Reserve Account Amount” means, as of any date of
determination, the amount on deposit in the Series 2006-1 Reserve Account (after
giving effect to any deposits thereto and with­drawals and releases therefrom on
such date).
    “Series 2006-1 Carryover Controlled Amortization Amount” means, with respect
to any Related Month during the Series 2006-1 Controlled Amortization Period,
the amount, if any, by which the portion of the Monthly Total Principal
Allocation paid to the Series 2006-1 Noteholders pursuant to Section 2.5(e) for
the previous Related Month was less than the Series
 
-9-

--------------------------------------------------------------------------------

 
 
2006-1 Controlled Distribution Amount for the previous Related Month; provided,
however, that for the first Related Month in the Series 2006-1 Controlled
Amortization Period, the Series 2006-1 Carryover Controlled Amortization Amount
shall be zero.
    “Series 2006-1 Cash Collateral Account” is defined in Section 2.8(f).
    “Series 2006-1 Cash Collateral Account Collateral” is defined in
Section 2.8(a).
    “Series 2006-1 Cash Collateral Account Surplus” means, with respect to any
Distribution Date, the lesser of (a) the Series 2006-1 Available Cash Collateral
Account Amount and (b) the lesser of (A) the excess, if any, of the Series
2006-1 Liquidity Amount (after giving effect to any with­drawal from the Series
2006-1 Reserve Account on such Distribution Date) over the Series 2006-1
Required Liquidity Amount on such Distribution Date and (B) the excess, if any,
of the Series 2006-1 Enhancement Amount (after giving effect to any withdrawal
from the Series 2006-1 Reserve Account on such Distribution Date) over the
Series 2006-1 Required Enhancement Amount on such Distribution Date; provided,
however that, on any date after the Series 2006-1 Letter of Credit Termination
Date, the Series 2006-1 Cash Collateral Account Surplus shall mean the excess,
if any, of (x) the Series 2006-1 Available Cash Collateral Account Amount over
(y) the Series 2006-1 Demand Note Payment Amount minusthe Pre-Preference Period
Demand Note Payments as of such date.
    “Series 2006-1 Cash Collateral Percentage” means, as of any date of
determination, the percentage equivalent of a fraction, the numerator of which
is the Series 2006-1 Available Cash Collateral Amount as of such date and the
denominator of which is the Series 2006-1 Letter of Credit Liquidity Amount as
of such date.
    “Series 2006-1 Closing Date” means January 19, 2006.
    “Series 2006-1 Collateral” means the Collater­al, each Series 2006-1 Letter
of Credit, each Series 2006-1 Demand Note, the Series 2006-1 Distribution
Account Collateral, the Series 2006-1 Interest Rate Swap Collateral, the Series
2006-1 Cash Collateral Account Collateral and the Series 2006-1 Reserve Account
Collateral.
    “Series 2006-1 Collection Account” is defined in Section 2.1(b).
    “Series 2006-1 Controlled Amortization Amount” means with respect to any
Related Month during the Series 2006-1 Controlled Amortization Period,
$100,000,000.
    “Series 2006-1 Controlled Amortization Period” means the period commencing
at the opening of business on September 1, 2010 (or, if such day is not a
Business Day, the Business Day immediately preceding such day) and continu­ing
to the earliest of (i) the commencement of the Series 2006-1 Rapid Amortization
Period, (ii) the date on which the Series 2006-1 Notes are fully paid and (iii)
the termination of the Indenture.
    “Series 2006-1 Controlled Distribution Amount” means, with respect to any
Related Month during the Series 2006-1 Controlled Amortization Period, an amount
equal to the sum of the Series 2006-1 Controlled Amortization Amount and any
Series 2006-1 Carryover Controlled Amortization Amount for such Related Month.
 
 
-10-

--------------------------------------------------------------------------------

 
 
    “Series 2006-1 Demand Note” means each demand note made by a Demand Note
Issuer, substantially in the form of Exhibit C, as amended, modified or restated
from time to time.
    “Series 2006-1 Demand Note Payment Amount” means, as of the Series 2006-1
Letter of Credit Termination Date, the aggregate amount of all proceeds of
demands made on the Series 2006-1 Demand Notes pursuant to Section 2.5(b) or (c)
that were deposited into the Series 2006-1 Distribution Account and paid to the
Series 2006-1 Noteholders during the one year period ending on the Series 2006-1
Letter of Credit Termination Date; provided, however, that if an Event of
Bankruptcy (or the occurrence of an event described in clause (a) of the
definition thereof, without the lapse of a period of sixty (60) consecutive
days) with respect to a Demand Note Issuer shall have occurred during such one
year period, the Series 2006-1 Demand Note Payment Amount as of the Series
2006-1 Letter of Credit Termination Date shall equal the Series 2006-1 Demand
Note Payment Amount as if it were calculated as of the date of such occurrence.
    “Series 2006-1 Deposit Date” is defined in Section 2.2.
    “Series 2006-1 Distribution Account” is defined in Section 2.9(a).
    “Series 2006-1 Distribution Account Collateral” is defined in Section
2.9(d).
    “Series 2006-1 Eligible Letter of Credit Provider” means a Person
satisfactory to CCRG, the Demand Note Issuers and the Surety Provider and
having, at the time of the issuance of the related Series 2006-1 Letter of
Credit, a long-term senior unsecured debt rating (or the equivalent thereof in
the case of Moody’s or Standard & Poor’s, as applicable) of at least “A+” from
Standard & Poor’s and at least “Al” from Moody’s and a short-term senior
unsecured debt rating of at least “A-1” from Standard & Poor’s and “P-1” from
Moody’s that is (a) a commercial bank having total assets in excess of
$500,000,000, (b) a finance company, insurance company or other financial
institution that in the ordinary course of business issues letters of credit and
has total assets in excess of $200,000,000 or (c) any other financial
institution; provided, however, that if a Person is not a Series 2006-1 Letter
of Credit Provider (or a letter of credit provider under the Supplement for any
other Series of Notes), then such Person shall not be a Series 2006-1 Eligible
Letter of Credit Provider until CRCF has provided 10 days’ prior notice to the
Rating Agencies that such Person has been proposed as a Series 2006-1 Letter of
Credit Provider.
    “Series 2006-1 Enhancement” means the Series 2006-1 Cash Collateral Account
Collateral, the Series 2006-1 Letters of Credit, the Series 2006-1 Demand Notes,
the Series 2006-1 Overcollateralization Amount and the Series 2006-1 Reserve
Account Amount.
    “Series 2006-1 Enhancement Amount” means, as of any date of determination,
the sum of (i) the Series 2006-1 Overcollateralization Amount as of such date,
(ii) the Series 2006-1 Letter of Credit Amount as of such date, (iii) the Series
2006-1 Avail­able Reserve Account Amount as of such date and (iv) the amount of
cash and Permitted Investments on deposit in the Series 2006-1 Collection
Account (not including amounts allocable to the Series 2006-1 Accrued Interest
Account) and the Series 2006-1 Excess Collection Account as of such date.
 
-11-

--------------------------------------------------------------------------------

 
    
    “Series 2006-1 Enhancement Deficiency” means, on any date of determination,
the amount by which the Series 2006-1 Enhancement Amount is less than the Series
2006-1 Required Enhancement Amount as of such date.
    “Series 2006-1 Excess Collection Account” is defined in Section 2.1(b).
    “Series 2006-1 Expected Final Distribution Date” means the March 2011
Distribution Date.
    “Series 2006-1 Final Distribution Date” means the March 2012 Distribution
Date.
    “Series 2006-1 Initial Invested Amount” means the aggregate initial
principal amount of the Series 2006-1 Notes, which is $600,000,000.
    “Series 2006-1 Interest Period” means a period commencing on and including a
Distribution Date and ending on and including the day preceding the next
succeeding Distribution Date; provided, however that the initial Series 2006-1
Interest Period shall com­mence on and include the Series 2006-1 Closing Date
and end on and include February 20, 2006.
    “Series 2006-1 Interest Rate Swap” is defined in Section 2.10(a).
    “Series 2006-1 Interest Rate Swap Collateral” is defined in Section 2.10(d).
    “Series 2006-1 Interest Rate Swap Counterparty” means CRCF’s counterparty
under any Series 2006-1 Interest Rate Swap.
    “Series 2006-1 Interest Rate Swap Proceeds” means the amounts received by
the Trustee from a Series 2006-1 Interest Rate Swap Counterparty from time to
time in respect of any Series 2006-1 Interest Rate Swap (including amounts
received from a guarantor or from collateral).
    “Series 2006-1 Invested Amount” means, when used with respect to any date,
an amount equal to the Series 2006-1 Outstanding Principal Amount plus the sum
of (a) the amount of any principal payments made to the Series 2006-1
Noteholders on or prior to such date with the proceeds of a demand on the Surety
Bond and (b) the amount of any principal payments made to Series 2006-1
Noteholders that have been rescinded or otherwise returned by the Series 2006-1
Noteholders for any reason.
    “Series 2006-1 Invested Percentage” means as of any date of determination:
(a)            when used with respect to Principal Col­lections, the percentage
equivalent (which percent­age shall never exceed 100%) of a fraction, the
nu­merator of which shall be equal to the sum of the Series 2006-1 Invested
Amount and the Series 2006-1 Over­collateral­iza­tion Amount, determined during
the Series 2006-1 Revolving Period as of the end of the Related Month (or, until
the end of the initial Related Month, on the Series 2006-1 Closing Date), or,
during the Series 2006-1 Controlled Amortization Period and the Series 2006-1
Rapid Amortization Period, as of the end of the Series 2006-1 Revolving Period,
and the denominator of which shall be the greater of (I) the Aggregate
 
-12-

--------------------------------------------------------------------------------

 
 
Asset Amount as of the end of the Related Month or, until the end of the initial
Related Month, as of the Series 2006-1 Closing Date, and (II) as of the same
date as in clause (I), the sum of the numerators used to deter­mine (i) invested
percentages for allocations with respect to Principal Collections (for all
Series of Notes and all classes of such Series of Notes) and (ii)
overcollateralization percentages for alloca­tions with respect to Principal
Collections (for all Series of Notes that provide for credit enhancement in the
form of overcollateralization); and
(b)            when used with respect to Interest Col­lections, the percentage
equivalent (which percent­age shall never exceed 100%) of a fraction, the
nu­merator of which shall be the Accrued Amounts with respect to the Series
2006-1 Notes on such date of determina­tion, and the denominator of which shall
be the aggregate Accrued Amounts with respect to all Series of Notes on such
date of determination.
    “Series 2006-1 Lease Interest Payment Deficit” means, on any Distribution
Date, an amount equal to the excess, if any, of (a) the aggregate amount of
Interest Collections which pursuant to Section 2.2(a), (b), (c) or (d) would
have been allocated to the Series 2006-1 Accrued Interest Account if all
payments of Monthly Base Rent required to have been made under the Leases from
and excluding the preceding Distribution Date to and including such Distribution
Date were made in full over (b) the aggregate amount of Interest Collections
which pursuant to Section 2.2(a), (b), (c) or (d) have been allocated to the
Series 2006-1 Accrued Interest Account (excluding any amounts paid into the
Series 2006-1 Accrued Interest Account pursuant to the proviso in Sections
2.2(c)(ii) and/or 2.2(d)(ii)) from and excluding the preceding Distribution Date
to and including such Distribution Date. 
    “Series 2006-1 Lease Payment Deficit” means either a Series 2006-1 Lease
Interest Payment Deficit or a Series 2006-1 Lease Principal Payment Deficit.
    “Series 2006-1 Lease Principal Payment Carryover Deficit” means (a) for the
initial Distribution Date, zero and (b) for any other Distribution Date, the
excess of (x) the Series 2006-1 Lease Principal Payment Deficit, if any, on the
preceding Distribution Date over (y) the amount deposited in the Distribution
Account on such preceding Distribution Date pursuant to Section 2.5(b) on
account of such Series 2006-1 Lease Principal Payment Deficit.
    “Series 2006-1 Lease Principal Payment Deficit” means on any Distribution
Date the sum of (a) the Series 2006-1 Monthly Lease Principal Payment Deficit
for such Distribution Date and (b) the Series 2006-1 Lease Principal Payment
Carryover Deficit for such Distribution Date.
    “Series 2006-1 Letter of Credit” means an irrevocable letter of credit, if
any, substan­tially in the form of Exhibit D issued by a Series 2006-1 Eligible
Letter of Credit Provider in favor of the Trustee for the benefit of the Series
2006-1 Noteholders, each Series 2006-1 Interest Rate Swap Counterparty and the
Surety Provider in form and substance satisfactory to the Surety Provider.
    “Series 2006-1 Letter of Credit Amount” means, as of any date of
determination, the lesser of (a) the sum of (i) the aggregate amount available
to be drawn on such date under
 
-13-

--------------------------------------------------------------------------------

 
 
each Series 2006-1 Letter of Credit on which no draw has been made pursuant to
Section 2.8(c), as specified therein, and (ii) if the Series 2006-1 Cash
Collateral Account has been established and funded pursuant to Section 2.8, the
Series 2006-1 Available Cash Collateral Account Amount on such date and (b) the
aggregate outstanding principal amount of the Series 2006-1 Demand Notes on such
date.
    “Series 2006-1 Letter of Credit Expiration Date” means, with respect to any
Series 2006-1 Letter of Credit, the expiration date set forth in such Series
2006-1 Letter of Credit, as such date may be extended in accordance with the
terms of such Series 2006-1 Letter of Credit.
    “Series 2006-1 Letter of Credit Liquidity Amount” means, as of any date of
determination, the sum of (a) the aggregate amount available to be drawn on such
date under each Series 2006-1 Letter of Credit on which no draw has been made
pursuant to Section 2.8(c), as specified therein, and (b) if the Series 2006-1
Cash Collateral Account has been established and funded pursuant to Section 2.8,
the Series 2006-1 Available Cash Collateral Account Amount on such date.
    “Series 2006-1 Letter of Credit Provider” means the issuer of a Series
2006-1 Letter of Credit.
    “Series 2006-1 Letter of Credit Termination Date” means the first to occur
of (a) the date on which the Series 2006-1 Notes are fully paid and the Surety
Provider has been paid all Surety Provider Fees and all other Surety Provider
Reimbursement Amounts then due, (b) the Series 2006-1 Termination Date and (c)
such earlier date consented to by the Surety Provider and the Rating Agencies
which consent by the Surety Provider shall be in writing.
    “Series 2006-1 Limited Liquidation Event of Default” means, so long as such
event or condition contin­ues, any event or condition of the type specified in
clauses (a) through (j) of Article III; provided, however, that any event or
condition of the type specified in clauses (a) through (e) and (h) through (j)
of Article III shall not constitute a Series 2006-1 Limited Liquidation Event of
Default if (i) within the thirty (30) day period immediately following the
occurrence of such Amortization Event, such Amortization Event shall have been
cured and, after such cure of such Amor­tization Event is provided for, the
Trustee shall have received the written consent of the Surety Provider waiving
the occurrence of such Series 2006-1 Limited Liquidation Event of Default or
(ii) the Trustee shall have received the written consent of the Surety Provider
waiving the occurrence of such Series 2006-1 Limited Liquidation Event of
Default.
    “Series 2006-1 Liquidity Amount” means, as of any date of determination, the
sum of (a) the Series 2006-1 Letter of Credit Liquidity Amount on such date and
(b) the Series 2006-1 Available Reserve Account Amount on such date.
    “Series 2006-1 Maximum Aggregate Kia/Isuzu/Subaru/Hyundai/Suzuki Amount”
means, as of any day, with respect to Kia, Isuzu, Subaru, Hyundai and Suzuki, in
the aggregate, an amount equal to 20% of the aggregate Net Book Value of all
Vehicles leased under the Leases on such day.
 
-14-

--------------------------------------------------------------------------------

 
 
    “Series 2006-1 Maximum Amount” means any of the Series 2006-1 Maximum
Manufacturer Amounts, the Series 2006-1 Maximum Non-Eligible Manufacturer
Amount, the Series 2006-1 Maximum Non-Program Vehicle Amount or the Series
2006-1 Maximum Specified States Amount.
    “Series 2006-1 Maximum Individual Hyundai/Suzuki Amount” means, as of any
day, with respect to Hyundai or Suzuki, individually, an amount equal to 7.5% of
the aggregate Net Book Value of all Vehicles leased under the Leases on such
day.
    “Series 2006-1 Maximum Individual Kia/Isuzu/Subaru Amount” means, as of any
day, with respect to Kia, Isuzu or Subaru, individually, an amount equal to 5%
of the aggregate Net Book Value of all Vehicles leased under the Leases on such
day.
    “Series 2006-1 Maximum Manufacturer Amount” means, as of any day, any of the
Series 2006-1 Maximum Mitsubishi Amount, the Series 2006-1 Maximum Individual
Kia/Isuzu/Subaru Amount, the Series 2006-1 Maximum Individual Hyundai/Suzuki
Amount or the Series 2006-1 Maximum Aggregate Kia/Isuzu/Subaru/Hyundai/Suzuki
Amount.
    “Series 2006-1 Maximum Mitsubishi Amount” means, as of any day, an amount
equal to 10% of the aggregate Net Book Value of all Vehicles leased under the
Leases on such day.
    “Series 2006-1 Maximum Non-Eligible Manufactur­er Amount” means, as of any
day, an amount equal to 3% of the aggregate Net Book Value of all Vehicles
leased under the Leases on such day.
    “Series 2006-1 Maximum Non-Program Vehicle Amount” means, as of any day, an
amount equal to the Series 2006-1 Maximum Non-Program Vehicle Percentage of the
aggregate Net Book Value of all Vehicles leased under the Leases on such day.
    “Series 2006-1 Maximum Non-Program Vehicle Percentage” means, as of any date
of determination, the sum of (a) 40% and (b) a fraction, expressed as a 
percentage, the numerator of which is the aggregate Net Book Value of all
Redesignated Vehicles manufactured by a Bankrupt Manufacturer or a Manufacturer
with respect to which a Manufacturer Event of Default has occurred, and in each
case leased under the AESOP I Operating Lease or the Finance Lease as of such
date, and the denominator of which is the aggregate Net Book Value of all
Vehicles leased under the Leases as of such date.
    “Series 2006-1 Maximum Specified States Amount” means, as of any day, an
amount equal to 7.5% of the aggregate Net Book Value of all Vehicles leased
under the Leases on such day.
    “Series 2006-1 Monthly Interest” means, with respect to any Series 2006-1
Interest Period, an amount equal to the product of (A) the Series 2006-1
Invested Amount on the first day of such Series 2006-1 Interest Period, after
giving effect to any principal payments made on such date, (B) the Series 2006-1
Note Rate for such Series 2006-1 Interest Period and (C) the number of days in
such Series 2006-1 Interest Period divided by 360.
 
-15-

--------------------------------------------------------------------------------

 
 
    “Series 2006-1 Monthly Lease Principal Payment Deficit” means, on any
Distribution Date, an amount equal to the excess, if any, of (a) the aggregate
amount of Principal Collections which pursuant to Section 2.2(a), (b), (c) or
(d) would have been allocated to the Series 2006-1 Collection Account if all
payments required to have been made under the Leases from and excluding the
preceding Distribution Date to and including such Distribution Date were made in
full over (b) the aggregate amount of Principal Collections which pursuant to
Section 2.2(a), (b), (c) or (d) have been allocated to the Series 2006-1
Collection Account (without giving effect to any amounts paid into the Series
2006-1 Accrued Interest Account pursuant to the proviso in Sections 2.2(c)(ii)
and/or 2.2(d)(ii)) from and excluding the preceding Distribution Date to and
including such Distribution Date.
    “Series 2006-1 Moody’s Highest Enhanced Vehicle Percentage”means, as of any
date of determination, a fraction, expressed as a percentage, (a) the numerator
of which is the aggregate Net Book Value of all Vehicles leased under the AESOP
I Operating Lease that are either not subject to a Manufacturer Program or not
eligible for repurchase under a Manufacturer Program as of such date and (b) the
denominator of which is the aggregate Net Book Value of all Vehicles leased
under the AESOP I Operating Lease as of such date.
    “Series 2006-1 Moody’s Highest Enhancement Rate” means, as of any date of
determination, the greater of (a) 30.5% and (b) the sum of (i) 30.5% and (ii)
the highest, for any calendar month within the preceding twelve calendar months,
of the greater of (x) an amount (not less than zero) equal to 100% minus the
Measurement Month Average for the immediately preceding Measurement Month and
(y) an amount (not less than zero) equal to 100% minus the Market Value Average
as of the Determination Date within such calendar month (excluding the Market
Value Average for any Determination Date which has not yet occurred).
    “Series 2006-1 Moody’s Intermediate Enhanced Vehicle Percentage” means, as
of any date of determination, 100% minus the sum of (a) the Series 2006-1
Moody’s Lowest Enhanced Vehicle Percentage and (b) the Series 2006-1 Moody’s
Highest Enhanced Vehicle Percentage.
    “Series 2006-1 Moody’s Intermediate Enhancement Rate” means, as of any date
of determination, 27.25%.
    “Series 2006-1 Moody’s Lowest Enhanced Vehicle Percentage” means, as of any
date of determination, a fraction, expressed as a percentage, (a) the numerator
of which is the sum, without duplication, of (1) the aggregate Net Book Value of
all Program Vehicles leased under the AESOP I Operating Lease that are
manufactured by Eligible Program Manufacturers having long-term senior unsecured
debt ratings of “Baa2” or higher from Moody’s as of such date, (2) so long as
any Eligible Non-Program Manufacturer has a long-term senior unsecured debt
rating of “Baa2” or higher from Moody’s and no Manufacturer Event of Default has
occurred and is continuing with respect to such Eligible Non-Program
Manufacturer, the aggregate Net Book Value of all Non-Program Vehicles leased
under the AESOP I Operating Lease manufactured by each such Eligible Non-Program
Manufacturer that are subject to a Manufacturer Program and remain eligible for
repurchase thereunder as of such date and (3) the lesser of (A) the sum of (x)
if as of such date any Eligible Program Manufacturer has a long-term senior
unsecured debt rating of “Baa3” from Moody’s, the aggregate Net Book Value of
all
 
-16-

--------------------------------------------------------------------------------

 
 
Program Vehicles leased under the AESOP I Operating Lease manufactured by each
such Eligible Program Manufacturer as of such date and (y) if as of such date
any Eligible Non-Program Manufacturer has a long-term senior unsecured debt
rating of “Baa3” from Moody’s and no Manufacturer Event of Default has occurred
and is continuing with respect to such Eligible Non-Program Manufacturer, the
aggregate Net Book Value of all Non-Program Vehicles leased under the AESOP I
Operating Lease manufactured by each such Eligible Non-Program Manufacturer that
are subject to a Manufacturer Program and remain eligible for repurchase
thereunder as of such date and (B) 10% of the aggregate Net Book Value of all
Vehicles leased under the AESOP I Operating Lease as of such date and (b) the
denominator of which is the aggregate Net Book Value of all Vehicles leased
under the AESOP I Operating Lease as of such date.
    “Series 2006-1 Moody’s Lowest Enhancement Rate” means, as of any date of
determination, 15.75%.
    “Series 2006-1 Moody’s Required Enhancement Percentage” means, as of any
date of determination, the sum of (i) the product of (A) the Series 2006-1
Moody’s Lowest Enhancement Rate and (B) the Series 2006-1 Moody’s Lowest
Enhanced Vehicle Percentage as of such date, (ii) the product of (A) the Series
2006-1 Moody’s Intermediate Enhancement Rate as of such date and (B) the Series
2006-1 Moody’s Intermediate Enhanced Vehicle Percentage as of such date, and
(iii) the product of (A) the Series 2006-1 Moody’s Highest Enhancement Rate as
of such date and (B) the Series 2006-1 Moody’s Highest Enhanced Vehicle
Percentage as of such date.
    “Series 2006-1 Non-Investment Grade Manufacturer” means, as of any date of
determination, any Moody’s Non-Investment Grade Manufacturer or any Standard &
Poor’s Non-Investment Grade Manufacturer as of such date.
    “Series 2006-1 Non-Investment Grade Manufacturer Percentage” means, with
respect to any Series 2006-1 Non-Investment Grade Manufacturer, as of any date
of determination, a fraction, expressed as a percentage, (i) the numerator of
which is the aggregate Net Book Value of all Vehicles manufactured by such
Series 2006-1 Non-Investment Grade Manufacturer and leased under the AESOP I
Operating Lease as of such date and (ii) the denominator of which is the
aggregate Net Book Value of all Vehicles leased under the AESOP I Operating
Lease as of such date.    
    “Series 2006-1 Note Owner” means each beneficial owner of a Series 2006-1
Note.
    "Series 2006-1 Note Rate” means, for (i) the initial Series 2006-1 Interest
Period, 4.70313% per annum and (ii) any other Series 2006-1 Interest Period, the
sum of 0.22% plus LIBOR for such Series 2006-1 Interest Period.
    “Series 2006-1 Noteholder” means the Person in whose name a Series 2006-1
Note is registered in the Note Register.
    “Series 2006-1 Notes” means any one of the Series 2006-1 Floating Rate
Rental Car Asset Backed Notes, executed by CRCF and authenticated by or on
behalf of the Trustee,
 
-17-

--------------------------------------------------------------------------------

 
 
substantially in the form of Exhibit A‑1, Exhibit A‑2 or Exhibit A‑3. 
Definitive Series 2006-1 Notes shall have such insertions and deletions as are
necessary to give effect to the provisions of Section 2.18 of the Base
Indenture.
    “Series 2006-1 Outstanding Principal Amount” means, when used with respect
to any date, an amount equal to (a) the Series 2006-1 Initial Invested Amount
minus (b) the amount of principal payments made to Series 2006-1 Noteholders on
or prior to such date.
    “Series 2006-1 Overcollateralization Amount” means (i) as of any date on
which no AESOP I Operating Lease Vehicle Deficiency exists, the Series 2006-1
Required Overcollateralization Amount as of such date and (ii) as of any date on
which an AESOP I Operating Lease Vehicle Deficiency exists, the excess, if any,
of (x) the Series 2006-1 AESOP I Operating Lease Loan Agreement Borrowing Base
as of such date over (y) the Series 2006-1 Invested Amount as of such date.
    “Series 2006-1 Past Due Rent Payment” is defined in Section 2.2(g).
    “Series 2006-1 Percentage” means, as of any date of determination, a
fraction, expressed as a per­centage, the numerator of which is the Series
2006-1 Invested Amount as of such date and the denominator of which is the
Aggregate Invested Amount as of such date.
    “Series 2006-1 Principal Allocation” is defined in Section 2.2(a)(ii).
    “Series 2006-1 Rapid Amortization Period” means the period beginning at the
close of business on the Business Day immediately preceding the day on which an
Amortization Event is deemed to have occurred with re­spect to the Series 2006-1
Notes and ending upon the earliest to occur of (i) the date on which the Series
2006-1 Notes are fully paid, the Surety Provider has been paid all Surety
Provider Fees and all other Surety Provider Reimbursement Amounts then due and
the Series 2006-1 Interest Rate Swaps have been terminated and there are no
amounts due and owing thereunder, (ii) the Series 2006-1 Termination Date and
(iii) the termination of the Indenture.
    “Series 2006-1 Reimbursement Agreement” means any and each agreement
provid­ing for the reimbursement of a Series 2006-1 Letter of Credit Provider
for draws  under its Series 2006-1 Letter of Credit as the same may be amended,
supplemented, restated or otherwise modified from time to time.
    “Series 2006-1 Repurchase Amount” is defined in Section 6.1.
    “Series 2006-1 Required AESOP I Operating Lease Vehicle Amount” means, as of
any date of determination, the sum of the Series 2006-1 Invested Amount and the
Series  2006-1 Required Overcollateralization Amount as of such date.
    “Series 2006-1 Required Enhancement Amount” means, as of any date of
determination, the sum of (i) the product of the Series 2006-1 Required
Enhancement Percentage as of such date and the Series 2006-1 Invested Amount as
of such date, (ii) the Series 2006-1 AESOP I Operating Lease Vehicle Percentage
as of the immediately preceding Business Day of the excess, if any, of the
Non-Program Vehicle Amount as of such date over the Series 2006-1
 
-18-

--------------------------------------------------------------------------------

 
 
Maximum Non-Program Vehicle Amount as of such date, (iii) the Series 2006-1
AESOP I Operating Lease Vehicle Percentage as of the immediately preceding
Business Day of the excess, if any, of the aggregate Net Book Value of all
Vehicles manufactured by Mitsubishi and leased under the Leases as of such date
over the Series 2006-1 Maximum Mitsubishi Amount as of such date, (iv) the
Series 2006-1 AESOP I Operating Lease Vehicle Percentage as of the immediately
preceding Business Day of the excess, if any, of the aggregate Net Book Value of
all Vehicles manufactured by Kia, Isuzu or Subaru, individually, and leased
under the Leases as of such date over the Series 2006-1 Maximum Individual
Kia/Isuzu/Subaru Amount as of such date, (v) the Series 2006-1 AESOP I Operating
Lease Vehicle Percentage as of the immediately preceding Business Day of the
excess, if any, of the aggregate Net Book Value of all Vehicles manufactured by
Hyundai or Suzuki, individually, and leased under the Leases as of such date
over the Series 2006-1 Maximum Individual Hyundai/Suzuki Amount as of such date,
(vi) the Series 2006-1 AESOP I Operating Lease Vehicle Percentage as of the
immediately preceding Business Day of the excess, if any, of the aggregate Net
Book Value of all Vehicles manufactured by Kia, Isuzu, Subaru, Hyundai or
Suzuki, in the aggregate, and leased under the Leases as of such date over the
Series 2006-1 Maximum Aggregate Kia/Isuzu/Subaru/Hyundai/Suzuki Amount as of
such date, (vii) the Series 2006-1 AESOP I Operating Lease Vehicle Percentage as
of the immediately preceding Business Day of the excess, if any, of the
Specified States Amount as of such date over the Series 2006-1 Maximum Specified
States Amount as of such date and (viii) the Series 2006-1 AESOP I Operating
Lease Vehicle Percentage as of the immediately preceding Business Day of the
excess, if any, of the Non-Eligible Manufacturer Amount as of such date over the
Series 2006-1 Maximum Non-Eligible Manufacturer Amount as of such date.
    “Series 2006-1 Required Enhancement Percentage” means, as of any date of
determination, the greater of (i) the Series 2006-1 Standard & Poor’s Required
Enhancement Percentage as of such date and (ii) the Series 2006-1 Moody’s
Required Enhancement Percentage as of such date.
    “Series 2006-1 Required Liquidity Amount” means, as of any date of
determination, an amount equal to the product of 3.75% and the Series 2006-1
Invested Amount as of such date.
    “Series 2006-1 Required Overcollateralization Amount” means, as of any date
of determination, the excess, if any, of the Series 2006-1 Required Enhancement
Amount over the sum of (i) the Series 2006-1 Letter of Credit Amount as of such
date, (ii) the Series 2006-1 Available Reserve Account Amount on such date and
(iii) the amount of cash and Permitted Investments on deposit in the Series
2006-1 Collection Account (not including amounts allocable to the Series 2006-1
Accrued Interest Account) and the Series 2006-1 Excess Collection Account on
such date.
    “Series 2006-1 Required Reserve Account Amount” means, for any date of
determination, an amount equal to the greater of (a) the excess, if any, of the
Series 2006-1 Required Liquidity Amount as of such date over the Series 2006-1
Letter of Credit Liquidity Amount as of such date and (b) the excess, if any, of
the Series 2006-1 Required Enhancement Amount over the Series 2006-1 Enhancement
Amount (excluding therefrom the Series 2006-1
 
-19-

--------------------------------------------------------------------------------

 
 
Available Reserve Account Amount and calculated after giving effect to any
payments of principal to be made on the Series 2006-1 Notes) as of such date.
    “Series 2006-1 Reserve Account” is defined in Section 2.7(a).
    “Series 2006-1 Reserve Account Collateral” is defined in Section 2.7(d).
    “Series 2006-1 Reserve Account Surplus” means, with respect to any
Distribution Date, the excess, if any, of the Series 2006-1 Available Reserve
Account Amount over the Series 2006-1 Required Reserve Account Amount on such
Distribution Date.
    “Series 2006-1 Revolving Period” means the period from and including the
Series 2006-1 Closing Date to the earlier of (i) the commencement of the Series
2006-1 Controlled Amortization Period and (ii) the com­mencement of the Series
2006-1 Rapid Amortization Period; provided that if the Series 2006-1 Notes are
paid in full on or prior to the March 2011 Distribution Date, then the Series
2006-1 Revolving Period shall also include the period from and including the
first day of the calendar month during which the Distribution Date on which the
Series 2006-1 Notes are paid in full occurs to the commencement of the Series
2006-1 Rapid Amortization Period.
    “Series 2006-1 Shortfall” is defined in Section 2.3(g).
    “Series 2006-1 Standard & Poor’s Highest Enhanced Vehicle Percentage”means,
as of any date of determination, a fraction, expressed as a percentage, (a) the
numerator of which is the sum of (i) the aggregate Net Book Value of all
Vehicles leased under the AESOP I Operating Lease that are manufactured by
either of the Standard & Poor’s Specified Non-Investment Grade Manufacturers as
of such date, (ii) the excess, if any, of (A) the aggregate Net Book Value of
all Vehicles leased under the AESOP I Operating Lease that are manufactured by a
Standard & Poor’s Non-Investment Grade Manufacturer other than a Standard &
Poor’s Specified Non-Investment Grade Manufacturer, as of such date over  (B)
30% of the aggregate Net Book Value of all Vehicles leased under the AESOP I
Operating Lease as of such date and (iii) the aggregate Net Book Value of all
Vehicles leased under the AESOP I Operating Lease that are manufactured by a
Bankrupt Manufacturer and (b) the denominator of which is the aggregate Net Book
Value of all Vehicles leased under the AESOP I Operating Lease as of such date.
    “Series 2006-1 Standard & Poor’s Highest Enhancement Rate” means, as of any
date of determination, the sum of the Series 2006-1 Standard & Poor’s
Intermediate Enhancement Rate as of such date and 10.25%.
    “Series 2006-1 Standard & Poor’s Intermediate Enhanced Vehicle Percentage”
means, as of any date of determination, 100% minus the sum of (a) the Series
2006-1 Standard & Poor’s Lowest Enhanced Vehicle Percentage and (b) the Series
2006-1 Standard & Poor’s Highest Enhanced Vehicle Percentage.
    “Series 2006-1 Standard & Poor’s Intermediate Enhancement Rate” means, as of
any date of determination, the greater of (a) 20.75% and (b) the sum of (i)
20.75% and (ii) the highest, for any calendar month within the preceding twelve
calendar months, of the greater of
 
-20-

--------------------------------------------------------------------------------

 
 
(x) an amount (not less than zero) equal to 100% minus the Measurement Month
Average for the immediately preceding Measurement Month and (y) an amount (not
less than zero) equal to 100% minus the Market Value Average as of the
Determination Date within such calendar month (excluding the Market Value
Average for any Determination Date which has not yet occurred).
    “Series 2006-1 Standard & Poor’s Lowest Enhanced Vehicle Percentage” means,
as of any date of determination, a fraction, expressed as a percentage, (a) the
numerator of which is the sum, without duplication, of (1) the aggregate Net
Book Value of all Program Vehicles leased under the AESOP I Operating Lease that
are manufactured by Eligible Program Manufacturers having long-term senior
unsecured debt ratings of “BBB” or higher from Standard & Poor’s as of such
date, (2) so long as any Eligible Non-Program Manufacturer has a long-term
senior unsecured debt rating of “BBB” or higher from Standard & Poor’s and no
Manufacturer Event of Default has occurred and is continuing with respect to
such Eligible Non-Program Manufacturer, the aggregate Net Book Value of all
Non-Program Vehicles leased under the AESOP I Operating Lease manufactured by
each such Eligible Non-Program Manufacturer that are subject to a Manufacturer
Program and remain eligible for repurchase thereunder as of such date and (3)
the lesser of (A) the sum of (x) if as of such date any Eligible Program
Manufacturer has a long-term senior unsecured debt rating of “BBB-” from
Standard & Poor’s, the aggregate Net Book Value of all Program Vehicles leased
under the AESOP I Operating Lease manufactured by each such Eligible Program
Manufacturer as of such date and (y) if as of such date any Eligible Non-Program
Manufacturer has a long-term senior unsecured debt rating of “BBB-” from
Standard & Poor’s and no Manufacturer Event of Default has occurred and is
continuing with respect to such Eligible Non-Program Manufacturer, the aggregate
Net Book Value of all Non-Program Vehicles leased under the AESOP I Operating
Lease manufactured by each such Eligible Non-Program Manufacturer that are
subject to a Manufacturer Program and remain eligible for repurchase thereunder
as of such date and (B) 10% of the aggregate Net Book Value of all Vehicles
leased under the AESOP I Operating Lease as of such date and (b) the denominator
of which is the aggregate Net Book Value of all Vehicles leased under the AESOP
I Operating Lease as of such date.
    “Series 2006-1 Standard & Poor’s Lowest Enhancement Rate” means, as of any
date of determination, 15.75%.
    “Series 2006-1 Standard & Poor’s Required Enhancement Percentage” means, as
of any date of determination, the sum of (i) the product of (A) the Series
2006-1 Standard & Poor’s Lowest Enhancement Rate and (B) the Series 2006-1
Standard & Poor’s Lowest Enhanced Vehicle Percentage as of such date, (ii) the
product of (A) the Series 2006-1 Standard & Poor’s Intermediate Enhancement Rate
as of such date and (B) the Series 2006-1 Standard & Poor’s Intermediate
Enhanced Vehicle Percentage as of such date, and (iii) the product of (A) the
Series 2006-1 Standard & Poor’s Highest Enhancement Rate as of such date and (B)
the Series 2006-1 Standard & Poor’s Highest Enhanced Vehicle Percentage as of
such date.
    “Series 2006-1 Termination Date” means the March 2012 Distribution Date.
    “Series 2006-1 Trustee’s Fees” means, for any Distribution Date during the
Series 2006-1 Rapid Amortization Period on which there exists a Series 2006-1
Lease Interest Payment
 
-21-

--------------------------------------------------------------------------------

 
 
Deficit, a portion of the fees payable to the Trustee in an amount equal to the
product of (i) the Series 2006-1 Percentage as of the beginning of the Series
2006-1 Interest Period ending on the day preceding such Distribution Date and
(ii) the fees owing to the Trustee under the Indenture; provided that the Series
2006-1 Trustee’s Fees in the aggregate for all Distribution Dates shall not
exceed 1.1% of the Series 2006-1 Required AESOP I Operating Lease Vehicle Amount
as of the last day of the Series 2006-1 Revolving Period.
    “Series 2006-1 Unpaid Demand Amount” means, with respect to any single draw
pursuant to Section 2.5(c) or (d) on the Series 2006-1 Letters of Credit, the
aggregate amount drawn by the Trustee on all Series 2006-1 Letters of Credit. 
    “Shadow Rating” means the rating of the Series 2006-1 Notes by Standard &
Poor’s or Moody’s, as applicable, without giving effect to the Surety Bond.
    “Standard & Poor’s Excluded Manufacturer Receivable Specified Percentage”
means, as of any date of determination, with respect to each Standard & Poor’s
Non-Investment Grade Manufacturer as of such date, the percentage (not to exceed
100%) most recently specified in writing by Standard & Poor’s to CRCF and the
Trustee and consented to by the Surety Provider with respect to such Standard &
Poor’s Non-Investment Grade Manufacturer; provided, however, that as of the
Series 2006-1 Closing Date the Standard & Poor’s Excluded Manufacturer
Receivable Specified Percentage for each Standard & Poor’s Non-Investment Grade
Manufacturer shall be 100%; providedfurther that the initial Standard & Poor’s
Excluded Manufacturer Receivable Specified Percentage with respect to any
Manufacturer that becomes a Standard & Poor’s Non-Investment Grade Manufacturer
after the Series 2006-1 Closing Date shall be 100%.
    “Standard & Poor’s Excluded Receivable Amount” means, as of any date of
determination, the sum of the following amounts with respect to each Standard &
Poor’s Non-Investment Grade Manufacturer as of such date: the product of (i) to
the extent such amounts are included in the calculation of AESOP I Operating
Lease Loan Agreement Borrowing Base as of such date, all amounts receivable, as
of such date, by AESOP Leasing or the Intermediary from such Standard & Poor’s
Non-Investment Grade Manufacturer and (ii) the Standard & Poor’s Excluded
Manufacturer Receivable Specified Percentage for such Standard & Poor’s
Non-Investment Grade Manufacturer as of such date.
    “Standard & Poor’s Non-Investment Grade Manufacturer” means, as of any date
of determination, any Manufacturer that (i) is not a Bankrupt Manufacturer and
(ii) does not have a long-term senior unsecured debt rating of at least “BBB-”
from Standard & Poor’s; provided that any Manufacturer whose long-term senior
unsecured debt rating is downgraded from at least “BBB-” to below “BBB-” by
Standard & Poor’s after the Series 2006-1 Closing Date shall not be deemed a
Standard & Poor’s Non-Investment Grade Manufacturer until the thirtieth (30th)
calendar day following such downgrade.
    “Standard & Poor’s Specified Non-Investment Grade Manufacturer” means, as of
any date of determination, each of the Standard & Poor’s Non-Investment Grade
Manufacturers with the two highest Series 2006-1 Non-Investment Grade
Manufacturer Percentages as of such date.
 
-22-

--------------------------------------------------------------------------------

 
 
    “Supplement” is defined in the preamble hereto.
    “Surety Bond” means the Note Guaranty Insurance Policy No. 47520 dated
January 19, 2006, issued by the Surety Provider.
    “Surety Default” means (i) the occurrence and continuance of any failure by
the Surety Provider to pay upon a demand for payment in accordance with the
require­ments of the Surety Bond or (ii) the occurrence of an Event of
Bankruptcy with respect to the Surety Provider.
    “Surety Provider” means MBIA Insurance Corporation, a New York-domiciled
stock insurance corporation.  The Surety Provider shall constitute an
“Enhancement Provider” with respect to the Series 2006-1 Notes for all purposes
under the Indenture and the other Related Documents.
    “Surety Provider Fee” is defined in the Insurance Agreement.
    “Surety Provider Reimbursement Amounts” means, as of any date of
determina­tion, (i) an amount equal to the aggregate of any amounts due as of
such date to the Surety Pro­vider pursuant to the Insurance Agreement in respect
of unreimbursed draws under the Surety Bond, including interest thereon
determined in accordance with the Insurance Agreement, and (ii) an amount equal
to the aggregate of any other amounts due as of such date to the Surety Provider
pursuant to the Insurance Agreement.
    “Telerate Page 3750” means the display page currently so designated on the
Moneyline Telerate Service (or such other page as may replace that page on that
service for the purpose of displaying comparable rates or prices).
    “Temporary Global Series 2006-1 Note” is defined in Section 5.2.
    “Termination Date Disbursement” means an amount drawn under a Series 2006-1
Letter of Credit pursuant to a Certificate of Termination Date Demand.
    “Termination Disbursement” means an amount drawn under a Series 2006-1
Letter of Credit pursuant to a Certificate of Termination Demand.
    “Trustee” is defined in the recitals hereto.
    “Unpaid Demand Note Disbursement” means an amount drawn under a Series
2006-1 Letter of Credit pursuant to a Certificate of Unpaid Demand Note Demand.
    “Waivable Amount” is defined in Article IV.
 
-23-

--------------------------------------------------------------------------------

 
 
    “Waiver Event” means the occurrence of the delivery of a Waiver Request and
the subsequent waiver of any Series 2006-1 Maximum Amount.
    “Waiver Request” is defined in Article IV.
    (c)         Any amounts calculated by reference to the Series 2006-1
Invested Amount on any date shall, unless otherwise stated, be calculated after
giving effect to any payment of principal made to the Series 2006-1 Noteholders
on such date.
ARTICLE II

SERIES 2006-1 ALLOCATIONS
 
With respect to the Series 2006-1 Notes, the following shall apply:
    Section 2.1  Establishment of Series 2006-1 Collection Account, Series
2006-1 Excess Collection Account and Series 2006-1 Accrued Interest Account. 
(a)  All Collections allocable to the Series 2006-1 Notes shall be allocated to
the Collection Account.
 
    (b)               The Trustee will create three administra­tive subaccounts
within the Collection Account for the benefit of the Series 2006-1 Noteholders,
each Series 2006-1 Interest Rate Swap Counterparty and the Surety Provider:  the
Series 2006-1 Collection Account (such sub-account, the “Series 2006-1
Collection Account”), the Series 2006-1 Excess Collection Account (such
sub-account, the “Series 2006-1 Excess Collection Account”) and the Series
2006-1 Accrued Interest Account (such sub-account, the “Series 2006-1 Accrued
Interest Account”).
 
    Section 2.2  Allocations with Respect to the Series 2006-1 Notes.  The net
proceeds from the initial sale of the Series 2006-1 Notes will be deposited into
the Collection Account.  On each Business Day on which Col­lections are
deposited into the Collection Account (each such date, a “Series 2006-1 Deposit
Date”), the Adminis­trator will direct the Trustee in writing pursu­ant to the
Administration Agreement to allocate all amounts depos­ited into the Collection
Account in accordance with the provisions of this Section 2.2:
 
    (a)                Allocations of Collections During the Series 2006-1
Revolving Period.  During the Series 2006-1 Revolving Period, the Administrator
will direct the Trustee in writing pursuant to the Administration Agree­ment to
allocate on each day, prior to 11:00 a.m. (New York City time) on each Series
2006-1 Deposit Date, all amounts deposited into the Collection Account as set
forth below:
 
        (i)                  allocate to the Series 2006-1 Collection Account an
amount equal to the sum of (A) the Series 2006-1 Invest­ed Percentage (as of
such day) of the aggregate amount of Interest Collections on such day and (B)
any amounts received by the Trustee on such day in respect of the Series 2006-1
Interest Rate Swaps.  All such amounts allocated to the Series 2006-1
Collec­tion Account shall be further allocated to the Series 2006-1 Accrued
Interest Account; and
 
        (ii)                allocate to the Series 2006-1 Excess Collection
Account an amount equal to the Series 2006-1 Invested Percentage (as of such
day) of the aggregate amount of Principal Collections on such day (for any such
day, the “Series 2006-1 Principal Allocation”); provided, however, if a Waiver
Event shall have occurred, then such allocation shall be modified as provided in
Article IV.
 
 
-24-

--------------------------------------------------------------------------------

 
 
    (b)               Allocations of Collections During the Series 2006-1
Controlled Amortiza­tion Period.  With respect to the Series 2006-1 Controlled
Amortization Period, the Administrator will direct the Trustee in writing
pursuant to the Administration Agreement to allocate, prior to 11:00 a.m.  (New
York City time) on any Series 2006-1 Deposit Date, all amounts deposited into
the Collection Account as set forth below:
 
        (i)                  allocate to the Series 2006-1 Collection Account an
amount determined as set forth in Section 2.2(a)(i) above for such day, which
amount shall be further allocated to the Series 2006-1 Accrued Interest Account;
and
 
        (ii)                allocate to the Series 2006-1 Collection Account an
amount equal to the Series 2006-1 Principal Allocation for such day, which
amount shall be used to make principal payments in respect of the Series 2006-1
Notes; provided, however, that if the Monthly Total Principal Allocation exceeds
the Series 2006-1 Controlled Distribution Amount, then the amount of such excess
shall be allo­cated to the Series 2006-1 Excess Collection Account; and
provided, further, that if a Waiver Event shall have occurred, then such
allocation shall be modified as provided in Article IV.
 
    (c)                Allocations of Collections During the Series 2006-1 Rapid
Amortization Period.  With respect to the Series 2006-1 Rapid Amortization
Period, other than after the occurrence of an Event of Bankruptcy with respect
to CCRG, any other Lessee or any Permitted Sublessee, the Adminis­trator will
direct the Trustee in writing pursuant to the Administration Agree­ment to
allocate, prior to 11:00 a.m. (New York City time) on any Series 2006-1 Deposit
Date, all amounts deposited into the Collection Account as set forth below:
 
        (i)                  allocate to the Series 2006-1 Collection Account an
amount deter­mined as set forth in Section 2.2(a)(i) above for such day, which
amount shall be further allocated to the Series 2006-1 Accrued Interest Account;
and
 
        (ii)                allocate to the Series 2006-1 Collection Account an
amount equal to the Series 2006-1 Princi­pal Allocation for such day, which
amount shall be used to make principal payments in respect of the Series 2006-1
Notes until the Series 2006-1 Invested Amount is paid in full; provided that if
on any Determination Date (A) the Administrator determines that the amount
anticipated to be available from Interest Collections allocable to the Series
2006-1 Notes, any amounts payable to the Trustee in respect of the Series 2006-1
Interest Rate Swaps and other amounts available pursuant to Section 2.3 to pay
Series 2006-1 Adjusted Monthly Interest and any Fixed Rate Payments for the next
succeeding Distribution Date will be less than the sum of the Series 2006-1
Adjusted Monthly Interest and the Fixed Rate Payments for such Distribution Date
and (B) the Series 2006-1 Enhancement Amount is greater than zero, then the
Administrator shall direct the Trustee in writing to reallocate a portion of the
Principal Collections allocated to the Series 2006-1 Notes during the Related
Month equal to the lesser of such insufficiency and the Series 2006-1
Enhancement Amount to
 
 
 
-25-

--------------------------------------------------------------------------------

 
 
the Series 2006-1 Accrued Interest Account to be treated as Interest Collections
on such Distribution Date.
 
    (d)               Allocations of Collections after the Occurrence of an
Event of Bankruptcy.  After the occur­rence of an Event of Bankruptcy with
respect to CCRG, any other Lessee or any Permitted Sublessee, the Administrator
will direct the Trustee in writing pursuant to the Administra­tion Agreement to
allocate, prior to 11:00 a.m.  (New York City time) on any Series 2006-1 Deposit
Date, all amounts attributable to the AESOP I Operating Lease Loan Agree­ment
deposited into the Collection Account as set forth below:
 
        (i)                  allocate to the Series 2006-1 Collec­tion Account
an amount equal to the sum of (A) the Series 2006-1 AESOP I Operating Lease
Vehicle Percentage as of the date of the occurrence of such Event of Bankruptcy
of the aggregate amount of Interest Collections made under the AESOP I Operating
Lease Loan Agreement for such day and (B) any amounts received by the Trustee in
respect of the Series 2006-1 Interest Rate Swaps on such day.  All such amounts
allocated to the Series 2006-1 Collection Account shall be further allocated to
the Series 2006-1 Accrued Interest Account;
 
        (ii)                allocate to the Series 2006-1 Col­lection Account an
amount equal to the Series 2006-1 AESOP I Operating Lease Vehicle Percentage as
of the date of the occurrence of such Event of Bankruptcy of the aggregate
amount of Principal Collections made under the AESOP I Operating Lease Loan
Agree­ment, which amount shall be used to make principal payments in respect of
the Series 2006-1 Notes until the Series 2006-1 Invested Amount is paid in full;
provided that if on any Determination Date (A) the Administrator determines that
the amount anticipated to be available from Interest Collections allocable to
the Series 2006-1 Notes, any amounts payable to the Trustee in respect of Series
2006-1 Interest Rate Swaps and other amounts available pursuant to Section 2.3
to pay Series 2006-1 Adjusted Monthly Interest and any Fixed Rate Payments for
the next succeeding Distribution Date will be less than the sum of the Series
2006-1 Adjusted Monthly Interest and the Fixed Rate Payments for such
Distribution Date and (B) the Series 2006-1 Enhancement Amount is greater than
zero, then the Administrator shall direct the Trustee in writing to reallocate a
portion of the Principal Collections allocated to the Series 2006-1 Notes during
the Related Month equal to the lesser of such insufficiency and the Series
2006-1 Enhancement Amount to the Series 2006-1 Accrued Interest Account to be
treated as Interest Collections on such Distribution Date.
 
    (e)                Series 2006-1 Excess Collection Account.  Amounts
allocated to the Series 2006-1 Excess Collection Account on any Series 2006-1
Deposit Date will be (w) first, deposited in the Series 2006-1 Reserve Account
in an amount up to the excess, if any, of the Series 2006-1 Required Reserve
Account Amount for such date over the Series 2006-1 Available Reserve Account
Amount for such date, (x) second, used to pay the principal amount of other
Series of Notes that are then in amortization, (y) third, released to AESOP
Leasing in an amount equal to the product of (A) the Loan
 
 
-26-

--------------------------------------------------------------------------------

 
 
Agreement’s Share with respect to the AESOP I Operating Lease Loan Agreement as
of such date and (B) 100% minus the Loan Payment Allocation Percentage with
respect to the AESOP I Operating Lease Loan Agreement as of such date and (C)
the amount of any remaining funds and (z) fourth, paid to CRCF for any use
permitted by the Related Documents including to make Loans under the Loan
Agreements to the extent the Borrowers have requested Loans thereunder and
Eligible Vehicles are available for financing thereunder; provided, however,
that in the case of clauses (x), (y) and (z), that no Amortization Event, Series
2006-1 Enhancement Deficiency or AESOP I Operating Lease Vehicle Deficiency
would result there­from or exist immedi­ately thereafter.  Upon the occurrence
of an Amor­tization Event, funds on deposit in the Series 2006-1 Excess
Collection Account will be with­drawn by the Trustee, deposited in the Series
2006-1 Collection Account and allocated as Princi­pal Collections to reduce the
Series 2006-1 Invest­ed Amount on the immediately succeeding Distribution Date.
 
    (f)                 Allocations From Other Series.  Amounts allocated to
other Series of Notes that have been reallocated by CRCF to the Series 2006-1
Notes (i) during the Series 2006-1 Revolving Period shall be allocated to the
Series 2006-1 Excess Collection Account and applied in accordance with Section
2.2(e) and (ii) during the Series 2006-1  Controlled Amortization Period or the
Series 2006-1 Rapid Amortization Period shall be allocated to the Series 2006-1
Collection Account and applied in accordance with Section 2.2(b) or 2.2(c), as
applicable, to make principal payments in respect of the Series 2006-1 Notes.
 
    (g)                Past Due Rent Payments.  Notwithstanding the foregoing,
if in the case of Section 2.2(a) or (b), after the occurrence of a Series 2006-1
Lease Payment Deficit, the Lessees shall make pay­ments of Monthly Base Rent or
other amounts payable by the Lessees under the Leases on or prior to the fifth
Business Day after the occurrence of such Series 2006-1 Lease Payment Deficit (a
“Past Due Rent Payment”), the Administrator shall direct the Trustee in writing
pursuant to the Administration Agreement to allocate to the Series 2006-1
Collection Account an amount equal to the Series 2006-1 Invested Percentage as
of the date of the occurrence of such Series 2006-1 Lease Payment Deficit of the
Collections attributable to such Past Due Rent Payment (the “Series 2006-1 Past
Due Rent Payment”).  The Administrator shall instruct the Trustee in writing
pursuant to the Administration Agreement to withdraw from the Series 2006-1
Collection Account and apply the Series 2006-1 Past Due Rent Payment in the
following order:
 
    (i)                  if the occurrence of such Series 2006-1 Lease Payment
Deficit resulted in one or more Lease Deficit Disbursements being made under the
Series 2006-1 Letters of Credit, pay to each Series 2006-1 Letter of Credit
Provider who made such a Lease Deficit Disbursement for application in
accor­dance with the provisions of the applicable Series 2006-1 Reimbursement
Agreement an amount equal to the lesser of (x) the unreimbursed amount of such
Series 2006-1 Letter of Credit Provider’s Lease Deficit Disbursement and (y)
such Series 2006-1 Letter of Credit Provider’s Pro Rata Share of the Series
2006-1 Past Due Rent Payment;
 
 
 
-27-

--------------------------------------------------------------------------------

 
 
    (ii)                if the occurrence of such Series 2006-1 Lease Payment
Deficit resulted in a withdrawal being made from the Series 2006-1 Cash
Collateral Account, deposit in the Series 2006-1 Cash Collateral Account an
amount equal to the lesser of (x) the amount of the Series 2006-1 Past Due Rent
Payment remaining after any payment pursuant to clause (i) above and (y) the
amount withdrawn from the Series 2006-1 Cash Collateral Account on account of
such Series 2006-1 Lease Payment Deficit;
 
    (iii)               if the occurrence of such Series 2006-1 Lease Payment
Deficit resulted in a withdrawal being made from the Series 2006-1 Reserve
Account pursuant to Section 2.3(d), deposit in the Series 2006-1 Reserve Account
an amount equal to the lesser of (x) the amount of the Series 2006-1 Past Due
Rent Payment remaining after any payments pursuant to clauses (i) and (ii) above
and (y) the excess, if any, of the Series 2006-1 Required Reserve Account Amount
over the Series 2006-1 Available Reserve Account Amount on such day;
 
        (iv)              allocate to the Series 2006-1 Accrued Interest Account
the amount, if any, by which the Series 2006-1 Lease Interest Payment Deficit,
if any, relating to such Series 2006-1 Lease Payment Deficit exceeds the amount
of the Series 2006-1 Past Due Rent Payment applied pursuant to clauses (i), (ii)
and (iii) above; and
 
    (v)                treat the remaining amount of the Series 2006-1 Past Due
Rent Payment as Principal Collections allocated to the Series 2006-1 Notes in
accordance with Section 2.2(a)(ii) or 2.2(b)(ii), as the case may be.
 
    Section 2.3  Payments to Noteholders and Each Series 2006-1 Interest Rate
Swap Counterparty.  On each Determination Date, as provided below, the
Administrator shall instruct the Paying Agent in writing pursuant to the
Administration Agreement to with­draw, and on the following Distribution Date
the Paying Agent, acting in accor­dance with such instructions, shall withdraw
the amounts required to be withdrawn from the Collection Account pursuant to
Section 2.3(a) below in respect of all funds available from Series 2006-1
Interest Rate Swap Proceeds and Interest Collections processed since the
preceding Distribution Date and allocated to the holders of the Series 2006-1
Notes.
 
    (a)                Note Interest with respect to the Series 2006-1 Notes and
Payments on the Series 2006-1 Interest Rate Swaps.  On each Determination Date,
the Adminis­trator shall instruct the Trustee and the Paying Agent in writing
pursuant to the Administration Agreement as to the amount to be withdrawn and
paid pursuant to Section 2.4 from the Series 2006-1 Accrued Inter­est Account to
the extent funds are anticipated to be available from Interest Collections
allo­cable to the Series 2006-1 Notes and the Series 2006-1 Interest Rate Swap
Proceeds pro­cessed from but not including the preceding Distribution Date
through the succeeding Dis­tribution Date in respect of (w) first, an amount
equal to the Series 2006-1 Monthly Interest for the Series 2006-1 Interest
Period ending on the day preceding the related Distribution Date, (x) second, an
amount equal to all Fixed Rate Payments for the next succeeding Distribution
Date, (y) third, an amount equal to the amount of any unpaid Series 2006-1
Shortfall as of the preceding Distribution Date (together with any accrued
interest on such Series 2006-1 Shortfall) and (z) fourth, an amount
 
 
-28-

--------------------------------------------------------------------------------

 
 
equal to the Surety Provider Fee for such Series 2006-1 Interest Period plus any
Surety Provider Reimbursement Amounts then due and owing.  On the following
Distribution Date, the Trustee shall withdraw the amounts described in the first
sentence of this Section 2.3(a) from the Series 2006-1 Accrued Interest Account
and deposit such amounts in the Series 2006-1 Distribution Account.
    
    (b)               Lease Payment Deficit Notice.  On or before 10:00 a.m.
(New York City time) on each Distribution Date, the Administrator shall notify
the Trustee and the Surety Provider of the amount of any Series 2006-1 Lease
Payment Deficit, such notification to be in the form of Exhibit E (each a “Lease
Payment Deficit Notice”).
 
    (c)                Draws on Series 2006-1 Letters of Credit For Series
2006-1 Lease Interest Payment Deficits.  If the Administrator determines on any
Distribution Date that there exists a Series 2006-1 Lease Interest Payment
Deficit, the Administrator shall instruct the Trustee in writing to draw on the
Series 2006-1 Letters of Credit, if any, and, the Trustee shall, by 12:00 noon
(New York City time) on such Distribution Date draw an amount as set forth in
such notice equal to the least of (i) such Series 2006-1 Lease Interest Payment
Deficit, (ii) the excess, if any, of the sum of (A) the amounts described in
clauses (w), (x), (y) and (z) of Section 2.3(a) above on such Distribution Date
and (B) during the Series 2006-1 Rapid Amortization Period, the Series 2006-1
Trustee’s Fees for such Distribution Date, over the amounts available from the
Series 2006-1 Accrued Interest Account and (iii) the Series 2006-1 Letter of
Credit Liquidity Amount on the Series 2006-1 Letters of Credit by presenting to
each Series 2006-1 Letter of Credit Provider (with a copy to the Surety
Provider) a draft accompanied by a Certificate of Lease Deficit Demand and shall
cause the Lease Deficit Disbursements to be deposited in the Series 2006-1
Distribution Account on such Distribution Date; provided, however, that if the
Series 2006-1 Cash Collateral Account has been established and funded, the
Trustee shall withdraw from the Series 2006-1 Cash Collateral Account and
deposit in the Series 2006-1 Distribution Account an amount equal to the lesser
of (x) the Series 2006-1 Cash Collateral Percentage on such Distribution Date of
the least of the amounts described in clauses (i), (ii) and (iii) above and (y)
the Series 2006-1 Available Cash Collateral Account Amount on such Distribu­tion
Date and draw an amount equal to the remainder of such amount on the Series
2006-1 Letters of Credit.  During the continuance of a Surety Default, no
amounts in respect of the Surety Provider Fee shall be drawn on the Series
2006-1 Letters of Credit.
 
    (d)               Withdrawals from Series 2006-1 Reserve Account.  If the
Administrator determines on any Distribution Date that the amounts available
from the Series 2006-1 Accrued Interest Account plus the amount, if any, to be
drawn under the Series 2006-1 Letters of Credit and /or withdrawn from the
Series 2006-1 Cash Collateral Account pursuant to Section 2.3(c) are
insufficient to pay the sum of (A) the amounts described in clauses (w), (x),
(y) and (z) of Section 2.3(a) above on such Distribution Date and (B) during the
Series 2006-1 Rapid Amortization Period, the Series 2006-1 Trustee’s Fees for
such Distribution Date, the Administrator shall instruct the Trustee in writing
to withdraw from the Series 2006-1 Reserve Account and deposit in the Series
2006-1 Distribution Account on such Distribution Date an amount equal to the
lesser of the Series 2006-1 Available Reserve Account Amount and such
insufficiency.  During the continuance of a Surety Default, no amounts in
respect of the Surety Provider Fee shall be withdrawn from the Series 2006-1
Reserve Account.  The Trustee shall
 
 
 
-29-

--------------------------------------------------------------------------------

 
 
withdraw such amount from the Series 2006-1 Reserve Account and deposit such
amount in the Series 2006-1 Distribution Account.
 
    (e)                Surety Bond.  If the Administrator determines on any
Distribution Date that the sum of the amounts available from the Series 2006-1
Accrued Interest Account plus the amount, if any, to be drawn under the Series
2006-1 Letters of Credit and/or to be withdrawn from the Series 2006-1 Cash
Collateral Account pursuant to Section 2.3(c) above plus the amount, if any, to
be withdrawn from the Series 2006-1 Reserve Account pursuant to Section 2.3(d)
above is insufficient to pay the Series 2006-1 Adjusted Monthly Interest for
such Distribution Date, the Administrator shall instruct the Trustee in writing
to make a demand on the Surety Bond and, upon receipt of such notice by the
Trustee on or prior to 11:00 a.m. (New York City time) on such Distribution
Date, the Trustee shall, by 12:00 noon (New York City time) on such Distribution
Date, make a demand on the Surety Bond in an amount equal to such insufficiency
in accordance with the terms thereof and shall cause the proceeds thereof to be
deposited in the Series 2006-1 Distribution Account.
    
    (f)                 Balance.  On or prior to the second Business Day
preceding each Distribution Date, the Administrator shall instruct the Trustee
and the Paying Agent in writing pursuant to the Administration Agreement to pay
the balance (after making the payments required in Section 2.4), if any, of the
amounts available from the Series 2006-1 Accrued Interest Account and the Series
2006-1 Distribution Account, plus the amount, if any, drawn under the Series
2006-1 Letters of Credit and/or withdrawn from the Series 2006-1 Cash Collateral
Account pursuant to Section 2.3(c) plus the amount, if any, withdrawn from the
Series 2006-1 Reserve Account pursuant to Section 2.3(d) as follows:
 
        (i)                  on each Distribution Date during the Series 2006-1
Revolving Period or the Series 2006-1 Con­trolled Amortization Period, (1)
first, to each Series 2006-1 Interest Rate Swap Counterparty, an amount equal to
the Fixed Rate Payment for such Distribution Date due and owing to such Series
2006-1 Interest Rate Swap Counterparty, (2) second, to the Surety Provider, in
an amount equal to (x) the Surety Provider Fee for the related Series 2006-1
Interest Period and, without duplication, (y) any Surety Provider Reimbursement
Amounts then due and owing, (3) third, to the Administrator, an amount equal to
the Series 2006-1 Percentage as of the beginning of the Series 2006-1 Interest
Period ending on the day preceding such Distribution Date of the portion of the
Monthly Administration Fee pay­able by CRCF (as specified in clause (iii) of the
definition thereof) for such Series 2006-1 Interest Period, (4) fourth, to the
Trustee, an amount equal to the Series 2006-1 Percentage as of the beginning of
such Series 2006-1 Interest Period of the fees owing to the Trustee under the
Indenture for such Series 2006-1 Interest Peri­od, (5) fifth, to pay any
Car­rying Charges (other than Carrying Charges provided for above) to the
Persons to whom such amounts are owed, an amount equal to the Series 2006-1
Percentage as of the beginning of such Series 2006-1 Interest Period of such
Carrying Charges (other than Carrying Charges provided for above) for such
Series 2006-1 Interest Period, (6) sixth, to each Series 2006-1 Interest Rate
Swap Counterparty, any amounts due and owing under the applicable Series 2006-1
Interest Rate Swap (other than any Fixed Rate Payment) and (7) seventh, the
balance, if any (“Excess Collections”), shall be withdrawn by the Paying Agent
from the Series 2006-1 Collection Account and deposited in the Series 2006-1
Excess Collection Account; and
 
 
-30-

--------------------------------------------------------------------------------

 
 
        (ii)                on each Distribution Date during the Series 2006-1
Rapid Amorti­zation Period, (1) first, to each Series 2006-1 Interest Rate Swap
Counterparty, an amount equal to the Fixed Rate Payment for such Distribution
Date due and owing to such Series 2006-1 Interest Rate Swap Counterparty, (2)
second, to the Surety Provider, in an amount equal to (x) the Surety Provider
Fee for the related Series 2006-1 Interest Period and, without duplication, (y)
any Surety Provider Reimbursement Amounts then due and owing, (3) third, to the
Trustee, an amount equal to the Series 2006-1 Percentage as of the beginning of
such Series 2006-1 Interest Period ending on the day preceding such Distribution
Date of the fees owing to the Trustee under the Indenture  for such Series
2006-1 Interest Peri­od, (4) fourth, to the Administra­tor, an amount equal to
the Series 2006-1 Percentage as of the beginning of such Series 2006-1 Interest
Period of the portion of the Monthly Administration Fee (as specified in clause
(iii) of the definition thereof) payable by CRCF for such Series 2006-1 Interest
Period, (5) fifth, to pay any Carrying Charges (other than Carrying Charges
provided for above) to the Persons to whom such amounts are owed, an amount
equal to the Series 2006-1 Percentage as of the beginning of such Series 2006-1
Interest Period of such Carrying Charges (other than Carrying Charges provided
for above) for such Series 2006-1 Interest Period, (6) sixth, so long as the
Series 2006-1 Invested Amount is greater than the Monthly Total Principal
Allocations for the Related Month, an amount equal to the excess of the Series
2006-1 Invested Amount over the Monthly Total Principal Allocations for the
Related Month shall be treated as Principal Collections and (7) seventh, to each
Series 2006-1 Interest Rate Swap Counterparty, any amounts due and owing under
the applicable Series 2006-1 Interest Rate Swap (other than any Fixed Rate
Payment).
 
    (g)                Shortfalls.  If the amounts described in Section 2.3 are
insuffi­cient to pay the Series 2006-1 Monthly Interest on any Dis­tribution
Date, payments of interest to the Series 2006-1 Noteholders will be reduced on a
prorata basis by the amount of such deficiency.  The aggregate amount, if any,
of such deficiency on any Distribution Date shall be referred to as the “Series
2006-1 Shortfall.”  Interest shall accrue on the Series 2006-1 Shortfall at the
Series 2006-1 Note Rate.
 
    (h)                Listing Information Requirement.  From the time of the
Administrator’s written notice to the Trustee that the Series 2006-1 Notes are
listed on the Luxembourg Stock Exchange until the Administrator shall give the
Trustee written notice that the Series 2006-1 Notes are not listed on the
Luxembourg Stock Exchange, the Trustee shall, or shall instruct the Paying Agent
to, cause each of (i) the Series 2006-1 Note Rate for the next succeeding Series
2006-1 Interest Period, (ii) the number of days in such Series 2006-1 Interest
Period, (iii) the Distribution Date for such Series 2006-1 Interest Period and
(iv) the amount of interest payable on the Series 2006-1 Notes on such
Distribution Date to be (A) communicated to DTC, Euroclear, Clearstream, the
Paying Agent in Luxembourg and the Luxembourg Stock Exchange no later than 11:00
a.m. (London time) on the Business Day immediately following each LIBOR
Determination Date and (B) if the rules of the Luxembourg Stock Exchange so
require, as notified by the Administrator to the Trustee in writing, published
at CRCF’s expense in the Authorized Newspaper as soon as possible after the
determination of the Series 2006-1 Note Rate for the applicable Series 2006-1
Interest Period unless the Administrator notifies the Trustee in writing that
such publication is no longer required.
 
 
-31-

--------------------------------------------------------------------------------

 
 
    Section 2.4  Payment of Note Interest.  On each Distribution Date, subject
to Sec­tion 9.8 of the Base Indenture, the Paying Agent shall, in accordance
with Section 6.1 of the Base Indenture, pay to the Series 2006-1 Noteholders
from the Series 2006-1 Distribution Account the amount due to the Series 2006-1
Noteholders deposited in the Series 2006-1 Distribution Account pursuant to
Section 2.3.
 
    Section 2.5  Payment of Note Principal.  (a)  Monthly Payments During
Controlled Amortization Period or Rapid Amortization Period.  Commencing on the
second Determination Date during the Series 2006-1 Controlled Amortization
Period or the first Determina­tion Date after the commence­ment of the Series
2006-1 Rapid Amortization Period, the Administrator shall in­struct the Trustee
and the Paying Agent in writing pursu­ant to the Administration Agreement and in
accordance with this Section 2.5 as to (i) the amount allocated to the Series
2006-1 Notes during the Related Month pursuant to Section 2.2(b)(ii), (c)(ii) or
(d)(ii), as the case may be, (ii) any amounts to be drawn on the Series 2006-1
Demand Notes and/or on the Series 2006-1 Letters of Credit (or withdrawn from
the Series 2006-1 Cash Collateral Account), (iii) any amounts to be withdrawn
from the Series 2006-1 Reserve Account and deposited into the Series 2006-1
Distribution Account and (iv) the amount of any demand on the Surety Bond in
accordance with the terms thereof.  On the Dis­tribution Date following each
such Determination Date, the Trustee shall withdraw the amount allocated to the
Series 2006-1 Notes during the Related Month pursuant to Section 2.2(b)(ii),
(c)(ii) or (d)(ii), as the case may be, from the Series 2006-1 Collection
Account and deposit such amount in the Series 2006-1 Distri­bution Account, to
be paid to the holders of the Series 2006-1 Notes.
 
    (b)               Principal Draws on Series 2006-1 Letters of Credit.  If
the Administrator determines on any Distribution Date during the Series 2006-1
Rapid Amortization Period that there exists a Series 2006-1 Lease Principal
Payment Deficit, the Administrator shall instruct the Trustee in writing to draw
on the Series 2006-1 Letters of Credit, if any, as provided
below;provided,however, that the Administrator shall not instruct the Trustee to
draw on the Series 2006-1 Letters of Credit in respect of a Series 2006-1 Lease
Principal Payment Deficit on or after the date of the filing by any of the
Lessees of a petition for relief under Chapter 11 of the Bankruptcy Code unless
and until the date on which each of the Lessees shall have resumed making all
payments of the portion of Monthly Base Rent relating to Loan Interest required
to be made under the AESOP I Operating Lease.  Upon receipt of a notice by the
Trustee from the Administrator in respect of a Series 2006-1 Lease Principal
Payment Deficit on or prior to 11:00 a.m. (New York City time) on a Distribution
Date, the Trustee shall, by 12:00 noon (New York City time) on such Distribution
Date draw an amount as set forth in such notice equal to the lesser of (i) such
Series 2006-1 Lease Principal Payment Deficit and (ii) the Series 2006-1 Letter
of Credit Liquidity Amount on the Series 2006-1 Letters of Credit by presenting
to each Series 2006-1 Letter of Credit Provider a draft accompanied by a
Certificate of Lease Deficit Demand and shall cause the Lease Deficit
Disbursements to be deposited in the Series 2006-1 Distribution Account on such
Distribution Date; provided, however, that if the Series 2006-1 Cash Collateral
Account has been established and funded, the Trustee shall withdraw from the
Series 2006-1 Cash Collateral Account and deposit in the Series 2006-1
Distribution Account an amount equal to the lesser of (x) the Series 2006-1 Cash
Collateral Percentage on such Distribution Date of the Series 2006-1 Lease
Principal Payment Deficit and (y) the Series 2006-1 Available Cash Collateral
Account Amount on such Distribution Date and draw an amount equal to the
remainder of such amount on the Series 2006-1 Letters of Credit.
 
 
 
-32-

--------------------------------------------------------------------------------

 
 
    (c)                Final Distribution Date.  The entire Series 2006-1
Invested Amount shall be due and payable on the Series 2006-1 Final Distribution
Date.  In connection therewith:
 
        (i)                  Demand Note Draw.  If the amount to be deposited in
the Series 2006-1 Distribution Account in accordance with Section 2.5(a)
together with any amounts to be deposited therein in accordance with Section
2.5(b) on the Series 2006-1 Final Distribution Date is less than the Series
2006-1 Invested Amount, and there are any Series 2006-1 Letters of Credit on
such date, then, prior to 10:00 a.m. (New York City time) on the second Business
Day prior to such Series 2006-1 Final Distribution Date, the Administrator shall
instruct the Trustee in writing (with a copy to the Surety Provider) to make a
demand (a “Demand Notice”) substantially in the form attached hereto as Exhibit
F on the Demand Note Issuers for payment under the Series 2006-1 Demand Notes in
an amount equal to the lesser of (i) such insuf­fici­ency and (ii) the Series
2006-1 Letter of Credit Amount.  The Trustee shall, prior to 12:00 noon (New
York City time) on the second Business Day preceding such Series 2006-1 Final
Distribution Date, deliver such Demand Notice to the Demand Note Issuers;
provided, however, that if an Event of Bankruptcy (or the occurrence of an event
described in clause (a) of the definition thereof, without the lapse of a period
of 60 consecutive days) with respect to a Demand Note Issuer shall have occurred
and be continuing, the Trustee shall not be required to deliver such Demand
Notice to such Demand Note Issuer.  The Trustee shall cause the proceeds of any
demand on the Series 2006-1 Demand Notes to be deposited into the Series 2006-1
Distribution Account. 
 
        (ii)                Letter of Credit Draw.  In the event that either (x)
on or prior to 10:00 a.m. (New York City time) on the Business Day immediately
preceding any Distribution Date next succeeding any date on which a Demand
Notice has been transmitted by the Trustee to the Demand Note Issuers pursuant
to clause (i) of this Section 2.5(c), any Demand Note Issuer shall have failed
to pay to the Trustee or deposit into the Series 2006-1 Distribution Account the
amount specified in such Demand Notice in whole or in part or (y) due to the
occurrence of an Event of Bankruptcy (or the occurrence of an event described in
clause (a) of the defini­tion thereof, without the lapse of a period of 60
consecutive days) with respect to one or more of the Demand Note Issuers, the
Trustee shall not have delivered such Demand Notice to any Demand Note Issuer on
the second Business Day preceding such Series 2006-1 Final Distribution Date,
then, in the case of (x) or (y) the Trustee shall draw on the Series 2006-1
Letters of Credit by 12:00 noon (New York City time) on such Business Day an
amount equal to the lesser of (a) the amount that the Demand Note Issuers failed
to pay under the Series 2006-1 Demand Notes (or, the amount that the Trustee
failed to demand for payment thereunder) and (b) the Series 2006-1 Letter of
Credit Amount on such Business Day by presenting to each Series 2006-1 Letter of
Credit Provider (with a copy to the Surety Provider) a draft accompanied by a
Certificate of Unpaid Demand Note Demand; provided, however,that if the Series
2006-1 Cash Collateral Account has been established and funded, the Trustee
shall withdraw from the Series 2006-1 Cash Collateral Account and deposit in the
Series 2006-1 Distribution Account an amount equal to the lesser of (x) the
Series 2006-1 Cash Collateral Percentage on such Business Day of the amount that
the Demand Note Issuers failed to pay under the Series 2006-1 Demand Notes (or,
the amount that the Trustee failed to demand for payment thereunder) and (y) the
Series 2006-1 Available
 
 
 
-33-

--------------------------------------------------------------------------------

 
Cash Collateral Account Amount on such Business Day and draw an amount equal to
the remainder of the amount that the Demand Note Issuers failed to pay under the
Series 2006-1 Demand Notes (or, the amount that the Trustee failed to demand for
payment thereunder) on the Series 2006-1 Letters of Credit.  The Trustee shall
deposit, or cause the deposit of, the proceeds of any draw on the Series 2006-1
Letters of Credit and the proceeds of any withdrawal from the Series 2006-1 Cash
Collateral Account to be deposited in the Series 2006-1 Distribution Account.
 
        (iii)               Reserve Account Withdrawal.  If, after giving effect
to the deposit into the Series 2006-1 Distribution Account of the amount to be
deposited in accordance with Section 2.5(a) and the amounts described in clauses
(i) and (ii) of this Section 2.5(c), the amount to be deposited in the Series
2006-1 Distribution Account with respect to the Series 2006-1 Final Distribution
Date is or will be less than the Series 2006-1 Invested Amount, then prior to
12:00 noon (New York City time) on the second Business Day prior to such Series
2006-1 Final Distribution Date, the Administrator shall instruct the Trustee in
writing to withdraw from the Series 2006-1 Reserve Account, an amount equal to
the lesser of the Series 2006-1 Available Reserve Account Amount and such
remaining insufficiency and deposit it in the Series 2006-1 Distribution Account
on such Series 2006-1 Final Distribution Date. 
 
        (iv)              Demand on Surety Bond.  If after giving effect to the
deposit into the Series 2006-1 Distribution Account of the amount to be
deposited in accor­dance with Section 2.5(a) and all other amounts described in
clauses (i), (ii) and (iii) of this Section 2.5(c), the amount to be deposited
in the Series 2006-1 Distribution Account with respect to the Series 2006-1
Final Distribution Date is or will be less than the Series 2006-1 Outstanding
Principal Amount, then the Trustee shall make a demand on the Surety Bond by
12:00 noon (New York City time) on the second Business Day preceding such
Distribution Date in an amount equal to such insufficiency in accordance with
the terms thereof and shall cause the proceeds thereof to be deposited in the
Series 2006-1 Distribution Account. 
 
        (d)               Principal Deficit Amount.  On each Distribution Date,
other than the Series 2006-1 Final Distribution Date, on which the Principal
Deficit Amount is greater than zero, amounts shall be transferred to the Series
2006-1 Distribution Account as follows:
 
        (i)                  Demand Note Draw.  If on any Determination Date,
the Administrator determines that the Principal Deficit Amount with respect to
the next succeeding Distribution Date will be greater than zero and there are
any Series 2006-1 Letters of Credit on such date, prior to 10:00 a.m. (New York
City time) on the second Business Day prior to such Distribution Date, the
Administrator shall instruct the Trustee in writing (with a copy to the Surety
Provider) to deliver a Demand Notice to the Demand Note Issuers demanding
payment of an amount equal to the lesser of (A) the Principal Deficit Amount and
(B) the Series 2006-1 Letter of Credit Amount.  The Trustee shall, prior to
12:00 noon (New York City time) on the second Business Day preceding such
Distribution Date, deliver such Demand Notice to the Demand Note Issuers;
provided, however, that if an Event of Bankruptcy (or the occurrence of an event
described in clause (a) of the definition thereof, without the lapse of a period
of 60 consecutive days)
 
 
 
-34-

--------------------------------------------------------------------------------

 
with respect to a Demand Note Issuer shall have occurred and be continuing, the
Trustee shall not be required to deliver such Demand Notice to such Demand Note
Issuer.  The Trustee shall cause the proceeds of any demand on the Series 2006-1
Demand Note to be deposited into the Series 2006-1 Distribution Account. 
 
        (ii)                Letter of Credit Draw.  In the event that either (x)
on or prior to 10:00 a.m. (New York City time) on the Business Day prior to such
Distribution Date, any Demand Note Issuer shall have failed to pay to the
Trustee or deposit into the Series 2006-1 Distribution Account the amount
specified in such Demand Notice in whole or in part or (y) due to the occurrence
of an Event of Bankruptcy (or the occurrence of an event described in clause (a)
of the definition thereof, without the lapse of a period of 60 conse­cutive
days) with respect to any Demand Note Issuer, the Trustee shall not have
delivered such Demand Notice to any Demand Note Issuer on the second Business
Day preceding such Distribution Date, then, in the case of (x) or (y) the
Trustee shall on such Business Day draw on the Series 2006-1 Letters of Credit
an amount equal to the lesser of (i) Series 2006-1 Letter of Credit Amount and
(ii) the aggregate amount that the Demand Note Issuers failed to pay under the
Series 2006-1 Demand Notes (or, the amount that the Trustee failed to demand for
payment thereunder) by presenting to each Series 2006-1 Letter of Credit
Provider (with a copy to the Surety Provider) a draft accompanied by a
Certificate of Unpaid Demand Note Demand; provided, however, that if the Series
2006-1 Cash Collateral Account has been established and funded, the Trustee
shall withdraw from the Series 2006-1 Cash Collateral Account and deposit in the
Series 2006-1 Distribution Account an amount equal to the lesser of (x) the
Series 2006-1 Cash Collateral Percentage on such Business Day of the aggregate
amount that the Demand Note Issuers failed to pay under the Series 2006-1 Demand
Notes (or, the amount that the Trustee failed to demand for payment thereunder)
and (y) the Series 2006-1 Available Cash Collateral Account Amount on such
Business Day and draw an amount equal to the remainder of the aggregate amount
that the Demand Note Issuers failed to pay under the Series 2006-1 Demand Notes
(or, the amount that the Trustee failed to demand for payment thereunder) on the
Series 2006-1 Letters of Credit.  The Trustee shall deposit into, or cause the
deposit of, the proceeds of any draw on the Series 2006-1 Letters of Credit and
the proceeds of any withdrawal from the Series 2006-1 Cash Collateral Account to
be deposited in the Series 2006-1 Distribution Account.
 
        (iii)               Reserve Account Withdrawal.  If the Series 2006-1
Letter of Credit Amount will be less than the Principal Deficit Amount on any
Distribution Date, then, prior to 12:00 noon (New York City time) on the second
Business Day prior to such Distribution Date, the Administrator shall instruct
the Trustee in writing to withdraw from the Series 2006-1 Reserve Account, an
amount equal to the lesser of (x) the Series 2006-1 Available Reserve Account
Amount and (y) the amount by which the Principal Deficit Amount exceeds the
amounts to be deposited in the Series 2006-1 Distribution Account in accordance
with clauses (i) and (ii) of this Section 2.5(d) and deposit it in the Series
2006-1 Distribution Account on such Distribution Date.  
 
        (iv)              Demand on Surety Bond.  If the sum of the Series
2006-1 Letter of Credit Amount and the Series 2006-1 Available Reserve Account
Amount will be less than the Principal Deficit Amount on any Distribution Date,
then the Trustee shall make a demand
 
 
-35-

--------------------------------------------------------------------------------

 
on the Surety Bond by 12:00 noon (New York City time) on the second Business Day
preceding such Distribution Date in an amount equal to the Insured Principal
Deficit Amount and shall cause the proceeds thereof to be deposited in the
Series 2006-1 Distribution Account.
 
    (e)                Distribution.  On each Distribution Date occurring on or
after the date a withdrawal is made from the Series 2006-1 Collection Account
pursuant to Section 2.5(a) or amounts are deposited in the Series 2006-1
Distribution Account pursuant to Section 2.5(b), (c) or (d) the Paying Agent
shall, in accordance with Section 6.1 of the Base Indenture, pay prorata to each
Series 2006-1 Noteholder from the Series 2006-1 Distribution Account the amount
deposited therein pursuant to Section 2.5(a), (b), (c) or (d), to the extent
necessary to pay the Series 2006-1 Controlled Amortization Amount during the
Series 2006-1 Controlled Amortization Period, or to the extent necessary to pay
the Series 2006-1 Invested Amount during the Series 2006-1 Rapid Amortization
Period.
 
    Section 2.6  Administrator’s Failure to Instruct the Trustee to Make a
Deposit or Payment.  If the Administrator fails to give notice or instructions
to make any payment from or deposit into the Collection Account required to be
given by the Adminis­trator, at the time speci­fied in the Administration
Agreement or any other Related Document (including appli­cable grace periods),
the Trustee shall make such payment or deposit into or from the Collection
Account without such notice or instruction from the Administrator, provided that
the Adminis­tra­tor, upon request of the Trustee, promptly provides the Trustee
with all information necessary to allow the Trustee to make such a payment or
deposit.  When any payment or deposit hereunder or under any other Related
Document is required to be made by the Trustee or the Paying Agent at or prior
to a specified time, the Administrator shall deliver any applicable written
instructions with respect thereto reasonably in advance of such specified time.
 
    Section 2.7  Series-2006-1 Reserve Account.  (a)  Establishment of Series
2006-1 Reserve Account.  CRCF shall establish and maintain in the name of the
Series 2006-1 Agent for the benefit of the Series 2006-1 Noteholders, each
Series 2006-1 Interest Rate Swap Counterparty and the Surety Provider, or cause
to be estab­lished and maintained, an account (the “Series 2006-1 Reserve
Account”), bearing a designation clearly indicating that the funds deposited
therein are held for the benefit of the Series 2006-1 Notehold­ers, each Series
2006-1 Interest Rate Swap Counterparty and the Surety Provider.  The Series
2006-1 Reserve Account shall be maintained (i) with a Qualified Institution, or
(ii) as a segregated trust account with the corporate trust depart­ment of a
depository institution or trust company having corporate trust powers and acting
as trustee for funds deposited in the Series 2006-1 Reserve Account; provided
that, if at any time such Qualified Institution is no longer a Qualified
Institution or the credit rating of any securities issued by such depositary
institution or trust company shall be reduced to below “BBB-” by Standard &
Poor’s or “Baa2” by Moody’s, then CRCF shall, within thirty (30) days of such
reduction, establish a new Series 2006-1 Reserve Account with a new Qualified
Institution.  If the Series 2006-1 Reserve Account is not maintained in
accordance with the previous sentence, CRCF shall establish a new Series 2006-1
Reserve Account, within ten (10) Business Days after obtaining knowledge of such
fact, which complies with such sentence, and shall instruct the Series 2006-1
Agent in writing to transfer all cash and investments from the non-qualifying
Series 2006-1 Reserve Account into the new Series 2006-1 Reserve Account. 
Initially, the Series 2006-1 Reserve Account will be established with The Bank
of New York. 
 
 
-36-

--------------------------------------------------------------------------------

 
 
    (b)               Administration of the Series 2006-1 Reserve Account.  The
Administrator may instruct the institution maintaining the Series 2006-1 Reserve
Account to invest funds on deposit in the Series 2006-1 Reserve Account from
time to time in Permitted Investments; provided, however, that any such
investment shall mature not later than the Business Day prior to the
Distribution Date following the date on which such funds were received, unless
any Permitted Investment held in the Series 2006-1 Reserve Account is held with
the Paying Agent, then such investment may mature on such Distribution Date and
such funds shall be available for withdrawal on or prior to such Distribution
Date.  All such Permitted Investments will be credited to the Series 2006-1
Reserve Account and any such Permitted Investments that const­itute (i) physical
property (and that is not either a United States security entitlement or a
security entitlement) shall be physically delivered to the Trustee; (ii) United
States security entitlements or security entitlements shall be controlled (as
defined in Section 8-106 of the New York UCC) by the Trustee pending maturity or
disposition, and (iii) uncertificated securities (and not United States security
entitlements) shall be delivered to the Trustee by causing the Trustee to become
the registered holder of such securities.  The Trustee shall, at the expense of
CRCF, take such action as is required to maintain the Trustee’s security
interest in the Permitted Investments credited to the Series 2006-1 Reserve
Account.  CRCF shall not direct the Trustee to dispose of (or permit the
disposal of) any Permitted Investments prior to the maturity thereof to the
extent such disposal would result in a loss of the purchase price of such
Permitted Investments.  In the absence of written investment instructions
hereunder, funds on deposit in the Series 2006-1 Reserve Account shall remain
uninvested.
 
    (c)                Earnings from Series 2006-1 Reserve Ac­count.  All
interest and earnings (net of losses and investment expenses) paid on funds on
deposit in the Series 2006-1 Reserve Account shall be deemed to be on deposit
therein and available for distribution.
 
    (d)               Series 2006-1 Reserve Account Constitutes Additional
Collateral for Series 2006-1 Notes.  In order to secure and provide for the
repayment and payment of the CRCF Obligations with respect to the Series 2006-1
Notes, CRCF hereby grants a security interest in and assigns, pledges, grants,
transfers and sets over to the Trustee, for the benefit of the Series 2006-1
Noteholders, each Series 2006-1 Interest Rate Swap Counterparty and the Surety
Provider, all of CRCF’s right, title and interest in and to the following
(whether now or hereafter existing or acquired):  (i) the Series 2006-1 Reserve
Account, including any security entitlement thereto; (ii) all funds on deposit
therein from time to time; (iii) all certificates and instruments, if any,
representing or evidencing any or all of the Series 2006-1 Reserve Account or
the funds on deposit therein from time to time; (iv) all investments made at any
time and from time to time with monies in the Series 2006-1 Reserve Account,
whether constituting securities, instruments, general intangibles, investment
property, financial assets or other property; (v) all interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for the Series 2006-1 Reserve
Account, the funds on deposit therein from time to time or the investments made
with such funds; and (vi) all proceeds of any and all of the foregoing,
including, without limitation, cash (the items in the foregoing clauses (i)
through (vi) are referred to, collectively, as the “Series 2006-1 Reserve
Account Collateral”).  The Trustee shall possess all right, title and interest
in and to all funds on deposit from time to time in the Series 2006-1 Reserve
Account and in all proceeds thereof, and shall be the only person authorized to
originate entitlement orders in respect of the Series 2006-1 Reserve Account. 
The Series 2006-1 Reserve Account Collateral shall be under the sole
 
 
-37-

--------------------------------------------------------------------------------

 
 
dominion and control of the Trustee for the benefit of the Series 2006-1
Noteholders, each Series 2006-1 Interest Rate Swap Counterparty and the Surety
Provider.  The Series 2006-1 Agent hereby agrees (i) to act as the securities
intermediary (as defined in Section 8-102(a)(14) of the New York UCC) with
respect to the Series 2006-1 Reserve Account; (ii) that its jurisdiction as
securities intermediary is New York; (iii) that each item of property (whether
investment property, financial asset, security, instrument or cash) credited to
the Series 2006-1 Reserve Account shall be treated as a financial asset (as
defined in Section 8-102(a)(9) of the New York UCC) and (iv) to comply with any
entitlement order (as defined in Section 8-102(a)(8) of the New York UCC) issued
by the Trustee.
 
    (e)                Series 2006-1 Reserve Account Surplus.  In the event that
the Series 2006-1 Reserve Account Surplus on any Distribution Date, after giving
effect to all withdrawals from the Series 2006-1 Reserve Account, is greater
than zero, if no Series 2006-1 Enhancement Deficiency or AESOP I Operating Lease
Vehicle Deficiency would result therefrom or exist thereafter, the Trustee,
acting in accordance with the written instructions of the Administrator (with a
copy of such written instructions to be provided by the Administrator to the
Surety Provider) pursuant to the Administration Agreement, shall withdraw from
the Series 2006-1 Reserve Account an amount equal to the Series 2006-1 Reserve
Account Surplus and shall pay such amount to CRCF.
 
    (f)                 Termination of Series 2006-1 Reserve Ac­count.  Upon the
termination of the Indenture pursuant to Section 11.1 of the Base Indenture, the
Trustee, acting in accordance with the written instructions of the
Administrator, after the prior payment of all amounts owing to the Series 2006-1
Noteholders and to the Surety Provider and payable from the Series 2006-1
Reserve Account as provided herein, shall withdraw from the Series 2006-1
Reserve Account all amounts on deposit therein for payment to CRCF.
 
    Section 2.8  Series 2006-1 Letters of Credit and Series 2006-1 Cash
Collateral Account.  (a)      Series 2006-1 Letters of Credit and Series 2006-1
Cash Collateral Account Constitute Additional Collateral for Series 2006-1
Notes.  In order to secure and provide for the repayment and payment of the CRCF
Obligations with respect to the Series 2006-1 Notes, CRCF hereby grants a
security interest in and assigns, pledges, grants, transfers and sets over to
the Trustee, for the benefit of the Series 2006-1 Noteholders, each Series
2006-1 Interest Rate Swap Counterparty and the Surety Provider, all of CRCF’s
right, title and interest in and to the following (whether now or hereafter
existing or acquired): (i) each Series 2006-1 Letter of Credit; (ii) the Series
2006-1 Cash Collateral Account, including any security entitlement thereto;
(iii) all funds on deposit in the Series 2006-1 Cash Collateral Account from
time to time; (iv) all certificates and instruments, if any, representing or
evidencing any or all of the Series 2006-1 Cash Collateral Account or the funds
on deposit therein from time to time; (v) all investments made at any time and
from time to time with monies in the Series 2006-1 Cash Collateral Account,
whether constituting securities, instruments, general intangibles, investment
property, financial assets or other property; (vi) all interest, dividends,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for the Series 2006-1 Cash
Collateral Account, the funds on deposit therein from time to time or the
investments made with such funds; and (vii) all proceeds of any and all of the
foregoing, including, without limitation, cash (the items in the foregoing
clauses (ii) through (vii) are referred to, collectively, as the “Series 2006-1
Cash Collateral Account Collateral”). 
 
 
-38-

--------------------------------------------------------------------------------

 
 
The Trustee shall, for the benefit of the Series 2006-1 Noteholders, each Series
2006-1 Interest Rate Swap Counterparty and the Surety Provider, possess all
right, title and interest in all funds on deposit from time to time in the
Series 2006-1 Cash Collateral Account and in all proceeds thereof, and shall be
the only person authorized to originate entitlement orders in respect of the
Series 2006-1 Cash Collateral Account.  The Series 2006-1 Cash Collateral
Account shall be under the sole dominion and control of the Trustee for the
benefit of the Series 2006-1 Noteholders, each Series 2006-1 Interest Rate Swap
Counterparty and the Surety Provider.  The Series 2006-1 Agent hereby agrees (i)
to act as the securities intermediary (as defined in Section 8-102(a)(14) of the
New York UCC) with respect to the Series 2006-1 Cash Collateral Account; (ii)
that its jurisdiction as a securities intermediary is New York, (iii) that each
item of property (whether investment property, financial asset, security,
instrument or cash) credited to the Series 2006-1 Cash Collateral Account shall
be treated as a financial asset (as defined in Section 8-102(a)(9) of the
New York UCC) and (iv) to comply with any entitlement order (as defined in
Section 8-102(a)(8) of the New York UCC) issued by the Trustee.
 
    (b)               Series 2006-1 Letter of Credit Expiration Date.  If prior
to the date which is ten (10) days prior to the then - scheduled Series 2006-1
Letter of Credit Expiration Date with respect to any Series 2006-1 Letter of
Credit, excluding the amount available to be drawn under such Series 2006-1
Letter of Credit but taking into account each substitute Series 2006-1 Letter of
Credit which has been obtained from a Series 2006-1 Eligible Letter of Credit
Provider and is in full force and effect on such date, the Series 2006-1
Enhancement Amount would be equal to or more than the Series 2006-1 Required
Enhancement Amount and the Series 2006-1 Liquidity Amount would be equal to or
greater than the Series 2006-1 Required Liquidity Amount, then the Administrator
shall notify the Trustee and the Surety Provider (with the Surety Provider to be
provided supporting calculations in reasonable detail) in writing no later than
two (2) Business Days prior to such Series 2006-1 Letter of Credit Expiration
Date of such determination.  If prior to the date which is ten (10) days prior
to the then-scheduled Series 2006-1 Letter of Credit Expiration Date with
respect to any Series 2006-1 Letter of Credit, excluding the amount available to
be drawn under such Series 2006-1 Letter of Credit but taking into account a
substitute Series 2006-1 Letter of Credit which has been obtained from a Series
2006-1 Eligible Letter of Credit Provider and is in full force and effect on
such date, the Series 2006-1 Enhancement Amount would be less than the Series
2006-1 Required Enhancement Amount or the Series 2006-1 Liquidity Amount would
be less than the Series 2006-1 Required Liquidity Amount, then the Administrator
shall notify the Trustee and the Surety Provider (with the Surety Provider to be
provided supporting calculations in reasonable detail) in writing no later than
two (2) Business Days prior to such Series 2006-1 Letter of Credit Expiration
Date of (x) the greater of (A) the excess, if any, of the Series 2006-1 Required
Enhancement Amount over the Series 2006-1 Enhancement Amount, excluding the
available amount under such expiring Series 2006-1 Letter of Credit but taking
into account any substitute Series 2006-1 Letter of Credit which has been
obtained from a Series 2006-1 Eligible Letter of Credit Provider and is in full
force and effect, on such date, and (B) the excess, if any, of the Series 2006-1
Required Liquidity Amount over the Series 2006-1 Liquidity Amount, excluding the
available amount under such expiring Series 2006-1 Letter of Credit but taking
into account any substitute Series 2006-1 Letter of Credit which has been
obtained from a Series 2006-1 Eligible Letter of Credit Provider and is in full
force and effect, on such date, and (y) the amount available to be drawn on such
expiring Series 2006-1 Letter of Credit on such date.  Upon receipt of such
notice by the Trustee on or prior to 10:00 a.m. (New York City time) on any
Business Day, the Trustee shall, by 12:00 noon
 
 
-39-

--------------------------------------------------------------------------------

 
 
(New York City time) on such Business Day (or, in the case of any notice given
to the Trustee after 10:00 a.m. (New York City time), by 12:00 noon (New York
City time) on the next following Business Day), draw the lesser of the amounts
set forth in clauses (x) and (y) above on such expiring Series 2006-1 Letter of
Credit by presenting a draft (with a copy to the Surety Provider) accompanied by
a Certificate of Termination Demand and shall cause the Termination Disbursement
to be deposited in the Series 2006-1 Cash Collateral Account.
 
    If the Trustee does not receive the notice fromthe Administrator described
in the first paragraph of this Section 2.8(b) on or prior to the date that is
two (2) Business Days prior to each Series 2006-1 Letter of Credit Expiration
Date, the Trustee shall, by 12:00 noon (New York City time) on such Business Day
draw the full amount of such Series 2006-1 Letter of Credit by presenting a
draft accompanied by a Certificate of Termination Demand and shall cause the
Termination Disbursement to be deposited in the Series 2006-1 Cash Collateral
Account.
    (c)                Series 2006-1 Letter of Credit Providers.  The
Administrator shall notify the Trustee and the Surety Provider in writing within
one (1) Business Day of becoming aware that (i) the long-term senior unsecured
debt credit rating of any Series 2006-1 Letter of Credit Provider has fallen
below “A+” as determined by Standard & Poor’s or “Al” as determined by Moody’s
or (ii) the short-term senior unsecured debt credit rating of any Series 2006-1
Letter of Credit Provider has fallen below “A-1” as determined by Standard &
Poor’s or “P-1” as determined by Moody’s.  At such time the Administrator shall
also notify the Trustee of (i) the greater of (A) the excess, if any, of the
Series 2006-1 Required Enhancement Amount over the Series 2006-1 Enhancement
Amount, excluding the available amount under the Series 2006-1 Letter of Credit
issued by such Series 2006-1 Letter of Credit Provider, on such date, and (B)
the excess, if any, of the Series 2006-1 Required Liquidity Amount over the
Series 2006-1 Liquidity Amount, excluding the available amount under such Series
2006-1 Letter of Credit, on such date, and (ii) the amount available to be drawn
on such Series 2006-1 Letter of Credit on such date.  Upon receipt of such
notice by the Trustee on or prior to 10:00 a.m. (New York City time) on any
Business Day, the Trustee shall, by 12:00 noon (New York City time) on such
Business Day (or, in the case of any notice given to the Trustee after 10:00
a.m. (New York City time), by 12:00 noon (New York City time) on the next
following Business Day), draw on such Series 2006-1 Letter of Credit in an
amount equal to the lesser of the amounts in clause (i) and clause (ii) of the
immediately preceding sentence on such Business Day by presenting a draft
accompanied by a Certificate of Termination Demand and shall cause the
Termination Disbursement to be deposited in the Series 2006-1 Cash Collateral
Account.
    
    (d)               Termination Date Demands on the Series 2006-1 Letters of
Credit.  Prior to 10:00 a.m. (New York City time) on the Business Day
immediately succeeding the Series 2006-1 Letter of Credit Termination Date, the
Administrator shall determine the Series 2006-1 Demand Note Payment Amount, if
any, as of the Series 2006-1 Letter of Credit Termination Date and, if the
Series 2006-1 Demand Note Payment Amount is greater than zero, instruct the
Trustee in writing to draw on the Series 2006-1 Letters of Credit.  Upon receipt
of any such notice by the Trustee on or prior to 11:00 a.m. (New York City time)
on a Business Day, the Trustee shall, by 12:00 noon (New York City time) on such
Business Day draw an amount equal to the lesser of (i) the Series 2006-1 Demand
Note Payment Amount and (ii) the Series 2006-1 Letter of Credit Liquidity Amount
on the Series 2006-1 Letters of Credit by presenting to each Series 2006-1
Letter of Credit Provider (with a copy to the Surety Provider) a draft
accompanied
 
 
-40-

--------------------------------------------------------------------------------

 
 
by a Certificate of Termination Date Demand and shall cause the Termination Date
Disbursement to be deposited in the Series 2006-1 Cash Collateral Account;
provided, however, that if the Series 2006-1 Cash Collateral Account has been
established and funded, the Trustee shall draw an amount equal to the product of
(a) 100% minus the Series 2006-1 Cash Collateral Percentage and (b) the lesser
of the amounts referred to in clause (i) and (ii) on such Business Day on the
Series 2006-1 Letters of Credit as calculated by the Administra­tor and provided
in writing to the Trustee and the Surety Provider.
 
    (e)                Draws on the Series 2006-1 Letters of Credit.  If there
is more than one Series 2006-1 Letter of Credit on the date of any draw on the
Series 2006-1 Letters of Credit pursuant to the terms of this Supplement, the
Administrator shall instruct the Trustee, in writing, to draw on each Series
2006-1 Letter of Credit in an amount equal to the Pro Rata Share of the Series
2006-1 Letter of Credit Provider issuing such Series 2006-1 Letter of Credit of
the amount of such draw on the Series 2006-1 Letters of Credit.
 
    (f)                 Establishment of Series 2006-1 Cash Collateral Account. 
On or prior to the date of any drawing under a Series 2006-1 Letter of Credit
pursuant to Section 2.8(b), (c) or (d) above, CRCF shall establish and maintain
in the name of the Trustee for the benefit of the Series 2006-1 Noteholders,
each Series 2006-1 Interest Rate Swap Counterparty and the Surety Provider, or
cause to be estab­lished and maintained, an account (the “Series 2006-1 Cash
Collateral Account”), bearing a designation clearly indicating that the funds
deposited therein are held for the benefit of the Series 2006-1 Noteholders,
each Series 2006-1 Interest Rate Swap Counterparty and the Surety Provider.  The
Series 2006-1 Cash Collateral Account shall be maintained (i) with a Qualified
Institution, or (ii) as a segre­gated trust account with the corporate trust
department of a depository institution or trust company having corporate trust
powers and acting as trustee for funds deposited in the Series 2006-1 Cash
Collateral Account; provided, however, that if at any time such Qualified
Institution is no longer a Qualified Institution or the credit rating of any
securities issued by such depository institution or trust company shall be
reduced to below “BBB-” by Standard & Poor’s or “Baa3” by Moody’s, then CRCF
shall, within thirty (30) days of such reduction, establish a new Series 2006-1
Cash Collateral Account with a new Qualified Institution or a new segre­gated
trust account with the corporate trust department of a depository institution or
trust company having corporate trust powers and acting as trustee for funds
deposited in the Series 2006-1 Cash Collateral Account.  If a new Series 2006-1
Cash Collateral Account is established, CRCF shall instruct the Trustee in
writing to transfer all cash and invest­ments from the non-qualifying Series
2006-1 Cash Collateral Account into the new Series 2006-1 Cash Collateral
Account.
 
    (g)                Administration of the Series 2006-1 Cash Collateral
Account.  CRCF may instruct (by standing instructions or otherwise) the
institution maintaining the Series 2006-1 Cash Collateral Account to invest
funds on deposit in the Series 2006-1 Cash Collateral Account from time to time
in Permitted Investments; provided, however, that any such investment shall
mature not later than the Business Day prior to the Distribution Date following
the date on which such funds were received, unless any Permitted Investment held
in the Series 2006-1 Cash Collateral Account is held with the Paying Agent, in
which case such investment may mature on such Distribution Date so long as such
funds shall be available for withdrawal on or prior to such Distribution Date. 
All such Permitted Investments will be credited to the Series 2006-1 Cash
Collateral Account and any such Permitted Investments that constitute
(i) physical property (and
 
 
-41-

--------------------------------------------------------------------------------

 
 
that is not either a United States security entitlement or a security
entitlement) shall be physically delivered to the Trustee; (ii) United States
security entitlements or security entitlements shall be controlled (as defined
in Section 8-106 of the New York UCC) by the Trustee pending maturity or
disposition, and (iii) uncertificated securities (and not United States security
entitlements) shall be delivered to the Trustee by causing the Trustee to become
the registered holder of such securities.  The Trustee shall, at the expense of
CRCF, take such action as is required to maintain the Trustee’s security
interest in the Permitted Investments credited to the Series 2006-1 Cash
Collateral Account.  CRCF shall not direct the Trustee to dispose of (or permit
the disposal of) any Permitted Investments prior to the maturity thereof to the
extent such disposal would result in a loss of the purchase price of such
Permitted Investments.  In the absence of written investment instructions
hereunder, funds on deposit in the Series 2006-1 Cash Collateral Account shall
remain uninvested.
 
    (h)                Earnings from Series 2006-1 Cash Collateral Account.  All
interest and earnings (net of losses and investment expenses) paid on funds on
deposit in the Series 2006-1 Cash Collateral Account shall be deemed to be on
deposit therein and available for distribution.
 
    (i)                  Series 2006-1 Cash Collateral Account Surplus.  In the
event that the Series 2006-1 Cash Collateral Account Surplus on any Distribution
Date (or, after the Series 2006-1 Letter of Credit Termination Date, on any
date) is greater than zero, the Trustee, acting in accordance with the written
instructions (a copy of which shall be provided by the Administrator to the
Surety Provider) of the Administrator, shall with­draw from the Series 2006-1
Cash Collateral Account an amount equal to the Series 2006-1 Cash Collateral
Account Surplus and shall pay such amount:  first, to the Series 2006-1 Letter
of Credit Providers to the extent of any unreimbursed drawings under the related
Series 2006-1 Reimbursement Agreement, for application in accordance with the
provisions of the related Series 2006-1 Reimbursement Agreement, and, second, to
CRCF any remaining amount.
 
    (j)                 Post-Series 2006-1 Letter of Credit Termination Date
Withdrawals from the Series 2006-1 Cash Collateral Account.  If the Surety
Provider notifies the Trustee in writing that the Surety Provider shall have
paid a Preference Amount (as defined in the Surety Bond) under the Surety Bond,
subject to the satisfaction of the conditions set forth in the next succeeding
sentence, the Trustee shall withdraw from the Series 2006-1 Cash Collateral
Account and pay to the Surety Provider an amount equal to the lesser of (i) the
Series 2006-1 Available Cash Collateral Account Amount on such date and
(ii) such Preference Amount.  Prior to any withdrawal from the Series 2006-1
Cash Collateral Account pursuant to this Section 2.8(j), the Trustee shall have
received a certified copy of the order requiring the return of such Preference
Amount.
 
    (k)               Termination of Series 2006-1 Cash Collateral Account. 
Upon the termina­tion of this Supplement in accordance with its terms, the
Trustee, acting in accordance with the written instructions of the
Administrator, after the prior payment of all amounts owing to the Series 2006-1
Noteholders and to the Surety Provider and payable from the Series 2006-1 Cash
Collateral Account as provided herein, shall withdraw from the Series 2006-1
Cash Collateral Account all amounts on deposit therein (to the extent not
withdrawn pursuant to Section 2.8(i) above) and shall pay such amounts:  first,
to the Series 2006-1 Letter of Credit Providers to the extent of any
unreimbursed drawings under the related Series 2006-1 Reimbursement
 
 
-42-

--------------------------------------------------------------------------------

 
 
Agreement, for application in accordance with the provisions of the related
Series 2006-1 Reimbursement Agreement, and, second, to CRCF any remaining
amount.
 
    Section 2.9  Series 2006-1 Distribution Account.  (a)  Establishment of
Series 2006-1 Distribu­tion Account.  CRCF shall establish and maintain in the
name of the Trustee for the benefit of the Series 2006-1 Noteholders, each
Series 2006-1 Interest Rate Swap Counterparty and the Surety Provider, or cause
to be established and maintained, an account (the “Series 2006-1 Distribution
Account”), bearing a designa­tion clearly indicating that the funds deposited
therein are held for the benefit of the Series 2006-1 Noteholders, each Series
2006-1 Interest Rate Swap Counterparty and the Surety Provider.  The Series
2006-1 Distribution Account shall be maintained (i) with a Qualified
Institu­tion, or (ii) as a segregated trust account with the corporate trust
department of a depository institution or trust company having corporate trust
powers and acting as trustee for funds deposited in the Series 2006-1
Distri­bution Account; provided, however, that if at any time such Quali­fied
Institution is no longer a Qualified Institution or the credit rating of any
securities issued by such depos­itary institution or trust company shall be
reduced to below “BBB-” by Standard & Poor’s or “Baa3” by Moody’s, then CRCF
shall, within thirty (30) days of such reduction, establish a new Series 2006-1
Distribution Account with a new Qualified Institu­tion.  If the Series 2006-1
Distribution Account is not maintained in accordance with the previous
sen­tence, CRCF shall establish a new Series 2006-1 Distribution Account, within
ten (10) Business Days after obtaining knowledge of such fact, which complies
with such sentence, and shall in­struct the Series 2006-1 Agent in writing to
transfer all cash and investments from the non-qualify­ing Series 2006-1
Distribution Account into the new Series 2006-1 Distri­bution Account. 
Initially, the Series 2006-1 Distribu­tion Account will be established with The
Bank of New York.
 
    (b)               Administration of the Series 2006-1 Dis­tribution
Account.  The Adminis­trator may instruct the institution maintaining the Series
2006-1 Distribution Account to invest funds on deposit in the Series 2006-1
Distribution Account from time to time in Permitted Investments; provided,
however, that any such investment shall mature not later than the Business Day
prior to the Distribution Date following the date on which such funds were
received, unless any Permitted Investment held in the Series 2006-1 Distribution
Account is held with the Paying Agent, then such investment may mature on such
Distribution Date and such funds shall be available for withdrawal on or prior
to such Distribution Date.  All such Permitted Investments will be credited to
the Series 2006-1 Distribution Account and any such Permitted Investments that
constitute (i) physical property (and that is not either a United States
security entitle­ment or a security entitlement) shall be physically delivered
to the Trustee; (ii) United States security entitlements or security
entitlements shall be controlled (as defined in Section 8-106 of the New York
UCC) by the Trustee pending maturity or disposition, and (iii) uncertificated
securities (and not United States security entitlements) shall be delivered to
the Trustee by causing the Trustee to become the registered holder of such
securities.  The Trustee shall, at the expense of CRCF, take such action as is
required to maintain the Trustee’s security interest in the Permitted
Investments credited to the Series 2006-1 Distribution Account.  CRCF shall not
direct the Trustee to dispose of (or permit the disposal of) any Permitted
Investments prior to the maturity thereof to the extent such disposal would
result in a loss of the purchase price of such Permitted Investments.  In the
absence of written investment instructions hereunder, funds on deposit in the
Series 2006-1 Distribution Account shall remain uninvested.
 
 
 
-43-

--------------------------------------------------------------------------------

 
 
    (c)                Earnings from Series 2006-1 Distribution Account.  All
interest and earn­ings (net of losses and investment expenses) paid on funds on
deposit in the Series 2006-1 Distribution Account shall be deemed to be on
deposit and available for distribution.
 
    (d)               Series 2006-1 Distribution Account Constitutes Additional
Collateral for Series 2006-1 Notes.  In order to secure and provide for the
repayment and payment of the CRCF Obligations with respect to the Series 2006-1
Notes, CRCF hereby grants a security interest in and assigns, pledges, grants,
transfers and sets over to the Trustee, for the benefit of the Series 2006-1
Noteholders, each Series 2006-1 Interest Rate Swap Counterparty and the Surety
Provider, all of CRCF’s right, title and interest in and to the following
(whether now or hereafter existing or acquired):  (i) the Series 2006-1
Distri­bution Account, including any security entitlement thereto; (ii) all
funds on deposit therein from time to time; (iii) all certificates and
instruments, if any, representing or evidencing any or all of the Series 2006-1
Distribution Account or the funds on deposit therein from time to time; (iv) all
investments made at any time and from time to time with monies in the Series
2006-1 Distribution Account, whether constituting securities, instruments,
general intangibles, invest­ment property, financial assets or other property;
(v) all interest, dividends, cash, instruments and other property from time to
time received, receivable or otherwise distributed in respect of or in exchange
for the Series 2006-1 Distribution Account, the funds on deposit therein from
time to time or the invest­ments made with such funds; and (vi) all proceeds of
any and all of the fore­going, including, without limitation, cash (the items in
the foregoing clauses (i) through (vi) are referred to, collec­tively, as the
“Series 2006-1 Distribution Account Collateral”).  The Trustee shall possess all
right, title and interest in all funds on deposit from time to time in the
Series 2006-1 Distribution Account and in and to all proceeds thereof, and shall
be the only person authorized to originate entitlement orders in respect of the
Series 2006-1 Distribution Account.  The Series 2006-1 Distribution Account
Collateral shall be under the sole dominion and control of the Trustee for the
benefit of the Series 2006-1 Noteholders, each Series 2006-1 Interest Rate Swap
Counterparty and the Surety Provider.  The Series 2006-1 Agent hereby agrees (i)
to act as the securities intermediary (as defined in Section 8-102(a)(14) of the
New York UCC) with respect to the Series 2006-1 Distribution Account; (ii) that
its jurisdiction as securities intermediary is New York, (iii) that each item of
property (whether investment property, financial asset, security, instrument or
cash) credited to the Series 2006-1 Distribution Account shall be treated as a
financial asset (as defined in Section 8-102(a)(9) of the New York UCC) and (iv)
to comply with any entitlement order (as defined in Section 8-102(a)(8) of the
New York UCC) issued by the Trustee.
 
    Section 2.10  Series 2006-1 Interest Rate Swaps.  (a)  On the Series 2006-1
Closing Date, CRCF shall enter into one or more interest rate swaps acceptable
to the Surety Provider (in the exercise of its reasonable judgment) in respect
of the Series 2006-1 Notes with a Qualified Interest Rate Swap Counterparty (a
“Series 2006-1 Interest Rate Swap”).  The Series 2006-1 Interest Rate Swaps
shall have an aggregate initial notional amount equal to the Series 2006-1
Initial Invested Amount.  The aggregate notional amount of such Series 2006-1
Interest Rate Swaps shall be reduced pursuant to the terms of such Series 2006-1
Interest Rate Swaps but shall not at any time be less than the Series 2006-1
Invested Amount.  The fixed rate payable by CRCF under the Series 2006-1
Interest Rate Swaps and any replacement thereof shall not be greater than 5.0%.
 
 
 
-44-

--------------------------------------------------------------------------------

 
 
    (b)               Replacement of Any Series 2006-1 Interest Rate Swap.  If,
at any time, a Series 2006-1 Interest Rate Swap Counterparty does not have (i) a
long-term senior, unsecured debt, deposit, claims paying or credit (as the case
may be) rating at least “A” from Standard & Poor’s and at least “A2” from
Moody’s, (ii) a short-term senior, unsecured debt, deposit, claims paying or
credit (as the case may be) rating of at least “A-1”, or if such Series 2006-1
Interest Rate Swap Counterparty does not have a short-term senior, unsecured
debt rating, then a long-term senior, unsecured debt, deposit, claims paying or
credit (as the case may be) rating of at least “A+”, in each case, from Standard
& Poor’s and (iii) a short-term senior, unsecured debt, deposit, claims paying
or credit (as the case may be) rating of “P-1”, or if such Series 2006-1
Interest Rate Swap Counterparty does not have a short-term senior, unsecured
debt rating, then a long-term senior, unsecured debt, deposit, claims paying or
credit (as the case may be) rating of at least “A1”, in each case, from Moody’s,
then CRCF shall cause the Series 2006-1 Interest Rate Swap Counterparty within
thirty (30) days following such occurrence, at the Series 2006-1 Interest Rate
Swap Counterparty’s expense, to do one of the following (the choice of such
action to be determined by the Series 2006-1 Interest Rate Swap Counterparty)
(i) obtain a replacement interest rate swap on substantially the same terms as
the replaced Series 2006-1 Interest Rate Swap from a Qualified Interest Rate
Swap Provider and terminate the applicable Series 2006-1 Interest Rate Swap,
(ii) collateralize its obligations under the Series 2006-1 Interest Rate Swap in
a manner acceptable to the Rating Agencies and the Surety Provider (in the
exercise of its reasonable judgment) in an amount and with collateral which is
sufficient to maintain or restore the immediately prior ratings (without giving
effect to the Policy) of the Series 2006-1 Notes or (iii) enter into any other
arrangement satisfactory to Standard & Poor’s, Moody’s and the Surety Provider
(in the exercise of its reasonable judgment), which is sufficient to maintain or
restore the immediately prior ratings (without giving effect to the Surety Bond)
of the Series 2006-1 Notes; provided that no termination of any Series 2006-1
Interest Rate Swap shall occur until CRCF has entered into a replacement
interest rate swap or shall have entered any other arrangement satisfactory to
Standard & Poor’s, Moody’s and the Surety Provider (in the exercise of its
reasonable judgment).
    
    (c)                To secure payment of all CRCF Obligations with respect to
the Series 2006-1 Notes, CRCF grants a security interest in, and assigns,
pledges, grants, transfers and sets over to the Trustee, for the benefit of the
Series 2006-1 Noteholders and the Surety Provider, all of CRCF’s right, title
and interest in the Series 2006-1 Interest Rate Swaps and all proceeds thereof
(the “Series 2006-1 Interest Rate Swap Collateral”).  CRCF shall require all
Series 2006-1 Interest Rate Swap Proceeds to be paid to, and the Trustee shall
allocate all Series 2006-1 Interest Rate Swap Proceeds to, the Series 2006-1
Accrued Interest Account of the Series 2006-1 Collection Account.
 
    (d)                The failure of CRCF to comply with its covenants
contained in this Section 2.10 shall not constitute an Amortization Event with
respect to the Series 2006-1 Notes.
 
    (e)                Each Series 2006-1 Interest Rate Swap Counterparty shall
be a Swap Counterparty and therefore shall be a beneficiary of the grant set
forth in Section 3.1 of the Base Indenture.
 
    Section 2.11  Series 2006-1 Accounts Permitted Investments.  CRCF shall not,
and shall not permit, funds on deposit in the Series 2006-1 Accounts to be
invested in:
 
 
-45-

--------------------------------------------------------------------------------

 
 
        (i)                  Permitted Investments that do not mature at least
one Business Day before the next Distribution Date;
        (ii)                demand deposits, time deposits or certificates of
deposit with a maturity in excess of 360 days;
        (iii)               commercial paper which is not rated “P-1” by
Moody’s;
        (iv)              money market funds or eurodollar time deposits which
are not rated at least “AAA” by Standard & Poor’s;
        (v)                eurodollar deposits that are not rated “P-1” by
Moody’s or that are with financial institutions not organized under the laws
of a G-7 nation; or
        (vi)              any investment, instrument or security not otherwise
listed in clause (i) through (vi) of the definition of “Permitted Investments”
in the Base Indenture that is not approved in writing by the Surety Provider.
 
    Section 2.12  Series 2006-1 Demand Notes Constitute Additional Collateral
for Series 2006-1 Notes.  In order to secure and provide for the repayment and
payment of the CRCF Obligations with respect to the Series 2006-1 Notes, CRCF
hereby grants a security interest in and assigns, pledges, grants, transfers and
sets over to the Trustee, for the benefit of the Series 2006-1 Noteholders, each
Series 2006-1 Interest Rate Swap Counterparty and the Surety Provider, all of
CRCF’s right, title and interest in and to the follow­ing (whether now or
hereafter existing or acquired): (i) the Series 2006-1 Demand Notes; (ii) all
certificates and instruments, if any, representing or evidencing the Series
2006-1 Demand Notes; and (iii) all proceeds of any and all of the foregoing,
including, without limitation, cash.  On the date hereof, CRCF shall deliver to
the Trustee, for the benefit of the Series 2006-1 Noteholders, each Series
2006-1 Interest Rate Swap Counterparty and the Surety Provider, each Series
2006-1 Demand Note, endorsed in blank.  The Trustee, for the benefit of the
Series 2006-1 Noteholders, each Series 2006-1 Interest Rate Swap Counterparty
and the Surety Provider, shall be the only Person authorized to make a demand
for payments on the Series 2006-1 Demand Notes.
 
ARTICLE III

AMORTIZATION EVENTS
 
    In addition to the Amortization Events set forth in Section 9.1 of the Base
Inden­ture, any of the following shall be an Amortization Event with respect to
the Series 2006-1 Notes and collectively shall constitute the Amortization
Events set forth in Section 9.1(n) of the Base Indenture with respect to the
Series 2006-1 Notes (without notice or other action on the part of the Trustee
or any holders of the Series 2006-1 Notes):
    (a)                a Series 2006-1 Enhancement Deficiency shall occur and
continue for at least two (2) Business Days; provided, however, that such event
or condition shall not be an Amortization Event if during such two (2) Business
Day period such Series 2006-1
 
 
-46-

--------------------------------------------------------------------------------

 
Enhancement Deficiency shall have been cured in accordance with the terms and
condi­tions of the Indenture and the Related Documents;
 
    (b)               the Series 2006-1 Liquidity Amount shall be less than the
Series 2006-1 Re­quired Liquidity Amount for at least two (2) Busi­ness Days;
provided, however, that such event or condi­tion shall not be an Amortization
Event if during such two (2) Business Day period such insufficiency shall have
been cured in accordance with the terms and condi­tions of the Indenture and the
Related Documents;
 
    (c)                the Collection Account, the Series 2006-1 Collection
Account, the Series 2006-1 Excess Collection Account or the Series 2006-1
Reserve Account shall be subject to an injunction, estoppel or other stay or a
Lien (other than Liens permitted under the Related Docu­ments);
    
    (d)               all principal of and interest on the Series 2006-1 Notes
is not paid in full on or before the Series 2006-1 Expected Final Distribution
Date;
 
    (e)                the Trustee shall make a demand for pay­ment under the
Surety Bond;
 
    (f)                 the occurrence of an Event of Bankruptcy with respect to
the Surety Provider;
 
    (g)                the Surety Provider fails to pay a demand for payment in
accordance with the requirements of the Surety Bond;
 
    (h)                any Series 2006-1 Letter of Credit shall not be in full
force and effect for at least two (2) Business Days and (x) either a Series
2006-1 Enhancement Deficiency would result from excluding such Series 2006-1
Letter of Credit from the Series 2006-1 Enhancement Amount or (y) the Series
2006-1 Liquidity Amount, excluding therefrom the available amount under such
Series 2006-1 Letter of Credit, would be less than the Series 2006-1 Required
Liquidity Amount;
 
    (i)                  from and after the funding of the Series 2006-1 Cash
Collateral Account, the Series 2006-1 Cash Collateral Account shall be subject
to an injunction, estoppel or other stay or a Lien (other than Liens permitted
under the Related Documents) for at least two (2) Business Days and either (x) a
Series 2006-1 Enhancement Deficiency would result from excluding the Series
2006-1 Available Cash Collateral Account Amount from the Series 2006-1
Enhancement Amount or (y) the Series 2006-1 Liquidity Amount, excluding
therefrom the Series 2006-1 Available Cash Collateral Amount, would be less than
the Series 2006-1 Required Liquidity Amount; and
 
    (j)                 an Event of Bankruptcy shall have occurred with respect
to any Series 2006-1 Letter of Credit Provider or any Series 2006-1 Letter of
Credit Provider repudi­ates its Series 2006-1 Letter of Credit or refuses to
honor a proper draw thereon and either (x) a Series 2006-1 Enhancement
Deficiency would result from excluding such Series 2006-1 Letter of Credit from
the Series 2006-1 Enhancement Amount or (y) the Series 2006-1 Liquidity Amount,
excluding therefrom the available amount under such
 
 
-47-

--------------------------------------------------------------------------------

 
 
Series 2006-1 Letter of Credit, would be less than the Series 2006-1 Required
Liquidity Amount.
 
ARTICLE IV

RIGHT TO WAIVE PURCHASE RESTRICTIONS
 
    Notwithstanding any provision to the contrary in the Indenture or the
Related Docu­ments, but subject in all respects to the Surety Provider’s rights
under Section 6.11, upon the Trustee’s receipt of notice from any Lessee, any
Borrower or CRCF  that the Les­sees, the Borrowers and CRCF have determined to
in­crease any Series 2006-1 Maximum Amount, (such notice, a “Waiver Request”),
each Series 2006-1 Note­holder may, at its option, waive any Series 2006-1
Maximum Amount (collectively, a “Waivable Amount”) if (i) no Amortization Event
exists, (ii) the Requisite Noteholders and the Surety Provider consent to such
waiver and (iii) 60 days’ prior written notice of such proposed waiver is
provided to the Rating Agencies by the Trustee.
    Upon receipt by the Trustee of a Waiver Request (a copy of which the Trustee
shall promptly provide to the Rating Agencies), all amounts which would
otherwise be allocated to the Series 2006-1 Excess Collection Account
(collectively, the “Designated Amounts”) from the date the Trustee receives a
Waiver Request through the Consent Period Expiration Date will be held by the
Trust­ee in the Series 2006-1 Collection Account for ratable distribution as
described below.
    Within ten (10) Business Days after the Trustee receives a Waiver Request,
the Trustee shall furnish notice thereof to the Series 2006-1 Noteholders and
the Surety Provider, which notice shall be accompanied by a form of consent
(each a “Consent”) in the form of Exhibit B by which the Series 2006-1
Noteholders may, on or before the Consent Period Expiration Date, consent to
waiver of the applicable Waivable Amount.  If the Trustee receives the consent
of the Surety Provid­er and Consents from the Requisite Noteholders agreeing to
waiver of the applicable Waivable Amount within forty-five (45) days after the
Trustee notifies the Series 2006-1 Noteholders of a Waiver Request (the day on
which such forty-five (45) day period expires, the “Consent Period Expiration
Date”), (i) the applicable Waivable Amount shall be deemed waived by the
consenting Series 2006-1 Noteholders, (ii) the Trustee will distribute the
Designated Amounts as set forth below and (iii) the Trustee shall promptly (but
in any event within two days) provide the Rating Agency with notice of such
waiver.  Any Series 2006-1 Noteholder from whom the Trustee has not received a
Consent on or before the Consent Period Expiration Date will be deemed not to
have consented to such waiver.
    If the Trustee receives Consents from the Requisite Noteholders on or before
the Consent Period Expiration Date, then on the immediately following
Dis­tribution Date, the Trustee will pay the Designated Amounts as follows:
        (i)                  to the non-consenting Series 2006-1 Noteholders, if
any, prorata up to the amount required to pay all Series 2006-1 Notes held by
such non-consenting Series 2006-1 Noteholders in full; and
 
 
-48-

--------------------------------------------------------------------------------

 
 
        (ii)                any remaining Designated Amounts to the Series
2006-1 Excess Collection Account.
 
    If the amount paid pursuant to clause (i) of the preceding paragraph is not
paid in full on the date specified therein, then on each day following such
Dis­tribution Date, the Admin­istrator will allocate to the Series 2006-1
Collection Account on a daily basis all Designated Amounts collected on such
day.  On each fol­lowing Distribution Date, the Trustee will withdraw a portion
of such Designated Amounts from the Series 2006-1 Collection Account and deposit
the same in the Series 2006-1 Distribution Account for distribution as follows:
    (a)            to the non-consenting Series 2006-1 Noteholders, if any,
prorata an amount equal to the Designated Amounts in the Series 2006-1
Collection Account as of the applicable Determination Date up to the aggregate
outstanding principal balance of the Series 2006-1 Notes held by the
non-consenting Series 2006-1 Noteholders; and
    (b)            any remaining Designated Amounts to the Series 2006-1 Excess
Collection Account.
    If the Requisite Noteholders or the Surety Provider do not timely consent to
such waiver, the Desig­nated Amounts will be re-allocated to the Series 2006-1
Excess Collection Account for allocation and distribution in accordance with the
terms of the Indenture and the Related Documents.
    In the event that the Series 2006-1 Rapid Amor­tization Period shall
commence after receipt by the Trustee of a Waiver Request, all such Designated
Amounts will thereafter be considered Principal Collections allo­cated to the
Series 2006-1 Noteholders.
ARTICLE V

FORM OF SERIES 2006-1 NOTES
 
    Section 5.1  Restricted Global Series 2006-1 Notes.  The Series 2006-1 Notes
to be issued in the United States will be issued in book-entry form and
represented by one or more permanent global Notes in fully registered form
without interest coupons (each, a “Restricted Global Series 2006-1 Note”),
substan­ti­ally in the form set forth in Exhibit A-1, with such legends as may
be appli­cable thereto as set forth in the Base Indenture, and will be sold only
in the United States (1) initi­ally to institutional accredited investors within
the meaning of Regulation D under the Securities Act in reliance on an exemption
from the registra­tion requirements of the Securities Act and (2) thereafter to
qualified institutional buyers within the meaning of, and in reliance on, Rule
144A under the Securities Act and shall be deposited on behalf of the purchasers
of the Series 2006-1 Notes represented thereby, with the Trustee as custodian
for DTC, and registered in the name of Cede as DTC’s nominee, duly executed by
CRCF and authenticated by the Trustee in the manner set forth in Section 2.4 of
the Base Indenture.
 
    Section 5.2  Temporary Global Series 2006-1 Notes; Permanent Global Series
2006-1 Notes.  The Series 2006-1 Notes to be issued outside the United States
will be issued and sold in transactions outside the United States in reliance on
Regulation S under the Securities
 
 
-49-

--------------------------------------------------------------------------------

 
 
Act, as provided in the applicable note purchase agree­ment, and shall initially
be issued in the form of one or more temporary notes in registered form without
interest coupons (each, a “Temporary Global Series 2006-1 Note”), substan­tially
in the form set forth in Exhibit A-2, which shall be deposited on behalf of the
purchasers of the Series 2006-1 Notes represented thereby with a custodian for,
and regis­tered in the name of a nominee of DTC, for the account of Euroclear
Bank S.A./N.V., as operator of the Euroclear System (“Euroclear”) or for
Clearstream Banking, société anonyme (“Clearstream”), duly executed by CRCF and
authenticated by the Trustee in the manner set forth in Section 2.4 of the Base
Indenture.  Interests in a Temporary Global Series 2006-1 Note will be
exchangeable, in whole or in part, for interests in one or more permanent global
notes in registered form without interest coupons (each, a “Permanent Global
Series 2006-1 Note”), substantially in the form of Exhibit A-3, in accordance
with the provisions of such Temporary Global Series 2006-1 Note and the Base
Indenture (as modified by this Supplement).  Interests in a Permanent Global
Series 2006-1 Note will be exchangeable for a definitive Series 2006-1 Note in
accordance with the provisions of such Permanent Global Series 2006-1 Note and
the Base Indenture (as modified by this Sup­plement).
ARTICLE VI

GENERAL
    Section 6.1  Optional Repurchase.  The  Series 2006-1 Notes shall be subject
to repurchase by CRCF at its option in accordance with Section 6.3 of the Base
Indenture on any Distribution Date after the Series 2006-1 Invested Amount is
reduced to an amount less than or equal to 10% of the Series 2006-1 Initial
Invested Amount (the “Series 2006-1 Repurchase Amount”); provided, however, that
as a condition precedent to any such optional repurchase, on or prior to the
Distribution Date on which any Series 2006-1 Note is repurchased by CRCF
pursuant to this Section 6.1, CRCF shall have paid the Surety Provider all
Surety Provider Fees and all other Surety Provider Reimbursement Amounts due and
unpaid as of such Distribution Date.  The repurchase price for any Series 2006-1
Note shall equal the aggregate outstanding principal balance of such Series
2006-1 Note (determined after giving effect to any payments of principal and
interest on such Distribution Date), plus accrued and unpaid interest on such
outstanding principal balance.
 
    Section 6.2  Information.  The Trustee shall provide to the Series 2006-1
Noteholders, or their desig­nated agent, and the Surety Provider copies of all
infor­mation furnished to the Trustee or CRCF pursuant to the Related Documents,
as such information relates to the Series 2006-1 Notes or the Series 2006-1
Collateral.  In connection with any Preference Amount payable under the Surety
Bond, the Trustee shall furnish to the Surety Provider its records evi­dencing
the distributions of principal of and interest on the Series 2006-1 Notes that
have been made and subsequently recovered from Series 2006-1 Noteholders and the
dates on which such payments were made.
 
    Section 6.3  Exhibits.  The following exhibits attached hereto supplement
the exhibits included in the Indenture.
 
Exhibit A-1:
Form of Restricted Global Series 2006-1 Note
Exhibit A-2
Form of Temporary Global Series 2006-1 Note

 
 
 
-50-

--------------------------------------------------------------------------------

 
 
Exhibit A-3
Form of Permanent Global Series 2006-1 Note
Exhibit B:
Form of Consent
Exhibit C:
Form of Series 2006-1 Demand Note
Exhibit D:
Form of Letter of Credit
Exhibit E:
Form of Lease Payment Deficit Notice
Exhibit F:
Form of Demand Notice
 

 
    Section 6.4  Ratification of Base Indenture.  As supplemented by this
Supplement, the Base Indenture is in all respects ratified and confirmed and the
Base Indenture as so supplemented by this Supplement shall be read, taken, and
construed as one and the same instru­ment.
 
    Section 6.5  Counterparts.  This Supplement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all of such counterparts shall together constitute but one and the same
instrument.
 
    Section 6.6  Governing Law.  This Supplement shall be construed in
accordance with the law of the State of New York, and the obligations, rights
and remedies of the parties hereto shall be determined in accordance with such
law.
 
    Section 6.7  Amendments.  This Supplement may be modified or amended from
time to time with the consent of the Surety Provider and in accordance with the
terms of the Base Indenture; provided, however, that if, pur­suant to the terms
of the Base Indenture or this Supplement, the consent of the Required
Noteholders is required for an amendment or modifi­ca­tion of this Supplement,
such requirement shall be satisfied if such amendment or modification is
consented to by the Series 2006-1 Noteholders representing more than 50% of the
aggregate outstanding principal amount of the Series 2006-1 Notes.
 
    Section 6.8  Discharge of Indenture.  Notwith­standing anything to the
contrary contained in the Base Indenture, no discharge of the Indenture pursuant
to Section 11.1(b) of the Base Indenture will be effective as to the Series
2006-1 Notes without the consent of the Required Noteholders and, to the extent
there are any amounts due to a Series 2006-1 Interest Rate Swap Counterparty,
each such Series 2006-1 Interest Rate Swap Counterparty.
 
    Section 6.9  Notice to Surety Provider, Rating Agencies and each Series
2006-1 Interest Rate Swap Counterparty.  The Trustee shall provide to the Surety
Provider, each Rating Agency and each Series 2006-1 Interest Rate Swap
Counterparty a copy of each notice, opinion of counsel, certificate or other
item delivered to, or required to be provided by, the Trustee pursuant to this
Supplement or any other Related Document.  Each such opinion of counsel shall be
addressed to the Surety Provider and each Series 2006-1 Interest Rate Swap
Counterparty, shall be from counsel reasonably acceptable to the Surety Provider
and each Series 2006-1 Interest Rate Swap Counterparty and shall be in form and
substance reasonably acceptable to the Surety Provider and each Series 2006-1
Interest Rate Swap Counterparty.  All such notices, opinions, certificates or
other items delivered to the Surety Provider shall be forwarded to MBIA
Insurance Corporation, 113 King Street, Armonk, New York, 10504; Attention: 
General Counsel; telephone: (914) 273-4545.
 
 
-51-

--------------------------------------------------------------------------------

 
 
    Section 6.10  Certain Rights of Surety Provider.  The Surety Provider shall
be deemed to be an En­hancement Provider entitled to receive confirmation of the
rating on the Series 2006-1 Notes (without regard to the Surety Bond) pursuant
to the definition of “Rating Agency Confirmation Condition.”  In addition, the
Surety Provider shall be deemed to be an Enhancement Provider entitled to
exercise the consent rights described in clause (ii) of the definition of
“Rating Agency Consent Condition.”
 
    Section 6.11  Surety Provider Deemed Noteholder and Secured Party.  Except
for any period during which a Surety Default is continuing, the Surety Provider
shall be deemed to be the holder of 100% of the Series 2006-1 Notes for the
purposes of giving any and all consents, wai­vers (including, without
limitation, pursuant to Article III (other than an Amortization Event described
in clauses (f) and (g) thereof) Article IV and Section 6.7), approvals,
instructions, directions, requests, declara­tions and/or notices pursuant to the
Base Indenture and this Supplement.  Any reference in the Base Indenture or the
Related Documents (including, without limitation, in Sections 2.3, 8.14, 9.1,
9.2 or 12.1 of the Base Inden­ture) to materially, adversely, or detrimentally
affect­ing the rights or interests of the Noteholders, or words of similar
meaning, shall be deemed, for purposes of the Series 2006-1 Notes, to refer to
the rights or interests of the Surety Provider.  The Surety Provider shall
consti­tute an “Enhancement Provider” with respect to the Series 2006-1 Notes
for all purposes under the Indenture and the other Related Documents. 
Furthermore, the Surety Provider shall be deemed to be a “Secured Party” under
the Base Indenture and the Related Documents to the extent of amounts payable to
the Surety Provider pursuant to this Supplement and the Insurance Agreement
shall constitute an “Enhancement Agreement” with respect to the Series 2006-1
Notes for all purposes under the Indenture and the Related Documents.  Moreover,
wherever in the Related Documents money or other property is assigned, conveyed,
granted or held for, a filing is made for, action is taken for or agreed to be
taken for, or a representation or warranty is made for the benefit of the
Noteholders, the Surety Provider shall be deemed to be the Noteholder with
re­spect to 100% of the Series 2006-1 Notes for such purposes. 
    
    Section 6.12  Capitalization of CRCF.  CRCF agrees that on the Series 2006-1
Closing Date it will have capitalization in an amount equal to or greater than
3% of the sum of (x) the Series 2006-1 Invested Amount and (y) the invested
amount of the Series 2000-2 Notes, the Series 2001-2 Notes, the Series 2002-1
Notes, the Series 2002-2 Notes, the Series 2002-3 Notes, the Series 2003-1
Notes, the Series 2003-2 Notes, the Series 2003-3 Notes, the Series 2003-4
Notes, the Series 2003-5 Notes, the Series 2004-1 Notes, the Series 2004-2
Notes, the Series 2004-4 Notes, the Series 2005-1 Notes, the Series 2005-2
Notes, the Series 2005-3 Notes and the Series 2005-4 Notes.
 
    Section 6.13  [RESERVED]
 
    Section 6.14  Third Party Beneficiary.  The Surety Provider and each Series
2006-1 Interest Rate Swap Counterparty is an express third party beneficiary of
(i) the Base Indenture to the extent of provisions relating to any Enhancement
Provider and (ii) this Supplement.
 
    Section 6.15  Prior Notice by Trustee to Surety Provider.  Subject to
Section 10.1 of the Base Indenture, the Trustee agrees that, so long as no
Amortization Event shall have oc­curred and be continuing with respect to any
Series of Notes other than the Series 2006-1 Notes,
 
 
-52-

--------------------------------------------------------------------------------

 
 
it shall not exercise any rights or remedies available to it as a result of the
occurrence of an Amor­tization Event with respect to the Series 2006-1 Notes
(except those set forth in clauses (f) and (g) of Article III) or a
Series 2006-1 Limited Liquidation Event of Default until after the Trustee has
given prior written notice thereof to the Surety Provider and each Series 2006-1
Interest Rate Swap Counterparty and ob­tained the direction of the Required
Noteholders with respect to the Series 2006-1 Notes.  The Trustee agrees to
notify the Surety Provider promptly following any exercise of rights or remedies
available to it as a result of the occurrence of any Amortization Event or a
Series 2006-1 Limited Liquidation Event of Default.
 
    Section 6.16  Effect of Payments by the Surety Provider.  Anything herein to
the contrary notwithstanding, any distribution of principal of or interest on
the Series 2006-1 Notes that is made with moneys received pursuant to the terms
of the Surety Bond shall not (except for the purpose of calculating the
Principal Deficit Amount) be considered payment of the Series 2006-1 Notes by
CRCF.  The Trustee acknowledges that, without the need for any further action on
the part of the Surety Provider, (i) to the extent the Surety Provider makes
payments, directly or indirectly, on account of principal of or interest on the
Series 2006-1 Notes to the Trustee for the benefit of the Series 2006-1
Noteholders or to the Series 2006-1 Noteholders (including any Preference
Amounts as defined in the Surety Bond), the Surety Provider will be fully
subrogated to the rights of such Series 2006-1 Noteholders to receive such
princi­pal and interest and will be deemed to the extent of the payments so made
to be a Series 2006-1 Noteholder and (ii) the Surety Provider shall be paid
principal and interest in its capacity as a Series 2006-1 Noteholder until all
such payments by the Surety Provider have been fully reimbursed, but only from
the sources and in the manner provided herein for the distribution of such
principal and interest and in each case only after the Series 2006-1 Noteholders
have received all payments of principal and interest due to them hereunder on
the related Distribution Date.
 
    Section 6.17  Series 2006-1 Demand Notes.  Other than pursuant to a demand
thereon pursuant to Section 2.5, CRCF shall not reduce the amount of the Series
2006-1 Demand Notes or forgive amounts payable thereunder so that the
outstanding principal amount of the Series 2006-1 Demand Notes after such
reduction or forgiveness is less than the Series 2006-1 Letter of Credit
Liquidity Amount.  CRCF shall not agree to any amendment of the Series 2006-1
Demand Notes without first satisfying the Rating Agency Confirmation Condition
and the Rating Agency Consent Condition.
 
    Section 6.18  Subrogation.  In furtherance of and not in limitation of the
Surety Provider’s equitable right of subrogation, each of the Trustee and CRCF
acknowledge that, to the extent of any payment made by the Surety Provider under
the Surety Bond with respect to interest on or principal of the Series 2006-1
Notes, including any Preference Amount, as defined in the Surety Bond, the
Surety Provider is to be fully subrogated to the extent of such payment and any
additional interest due on any late payment, to the rights of the Series 2006-1
Noteholders under the Indenture.  Each of CRCF and the Trustee agree to such
subrogation and, further, agree to take such actions as the Surety Provider may
reasonably request in writing to evidence such subrogation.
 
    Section 6.19  Termination of Supplement.  This Supplement shall cease to be
of further effect when all outstanding Series 2006-1 Notes theretofore
authenticated and issued have
 
 
-53-

--------------------------------------------------------------------------------

 
 
been delivered (other than destroyed, lost, or stolen Series 2006-1 Notes which
have been replaced or paid) to the Trustee for cancellation, CRCF has paid all
sums payable hereunder, the Surety Provider has been paid all Surety Provider
Fees and all other Surety Provider Reimbursement Amounts due under the Insurance
Agreement, the Series 2006-1 Interest Rate Swaps have been terminated and there
are no amounts due and owing thereunder and, if the Series 2006-1 Demand Note
Payment Amount on the Series 2006-1 Letter of Credit Termination Date was
greater than zero, all amounts have been withdrawn from the Series 2006-1 Cash
Collateral Account in accordance with Section 2.8(i).
 
    Section 6.20  Condition to Termination of CRCF’s Obligations. 
Notwithstanding anything to the contrary in Section 11.1 of the Base Indenture,
so long as this Supplement is in effect, CRCF may not terminate its obligations
under the Indenture unless CRCF shall have delivered to the Surety Provider and
each Series 2006-1 Interest Rate Swap Counterparty an Opinion of Counsel, in
form and substance acceptable to the Surety Provider and each Series 2006-1
Interest Rate Swap Counterparty, to the effect that, in the event of a
bankruptcy proceeding under the Bankruptcy Code in respect of CRCF, the Lessor
or any Lessee, the bankruptcy court would not avoid any amounts distributed to
the Series 2006-1 Noteholders, the Surety Provider or any Series 2006-1 Interest
Rate Swap Counterparty in connection with such termination.
 
    Section 6.21  Confidential Information.  (a)  The Trustee and each Series
2006-1 Note Owner agrees, by its acceptance and holding of a beneficial interest
in a Series 2006-1 Note, to maintain the confidentiality of all Confidential
Information in accordance with procedures adopted by the Trustee or such Series
2006-1 Note Owner in good faith to protect confidential information of third
parties delivered to such Person; provided, that such Person may deliver or
disclose Confidential Information to:  (i) such Person’s directors, trustees,
officers, employees, agents, attorneys, independent or internal auditors and
affiliates who agree to hold confidential the Confidential Information
substantially in accordance with the terms of this Section 6.21; (ii) such
Person’s financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with the
terms of this Section 6.21; (iii) any other Series 2006-1 Note Owner; (iv) any
Person of the type that would be, to such Person’s knowledge, permitted to
acquire an interest in the Series 2006-1 Notes in accordance with the
requirements of the Indenture to which such Person sells or offers to sell any
such Series 2006-1 Note or any part thereof and that agrees to hold confidential
the Confidential Information substantially in accordance with this Section 6.21
(or in accordance with such other confidentiality procedures as are acceptable
to CRCF); (v) any federal or state or other regulatory, governmental or judicial
authority having jurisdiction over such Person; (vi) the National Association of
Insurance Commissioners or any similar organiza­tion, or any nationally
recognized rating agency that requires access to information about the
investment portfolio of such Person, (vii) any reinsurers or liquidity or credit
providers that agree to hold confidential the Confidential Information
substantially in accordance with this Section 6.21 (or in accordance with such
other confidentiality procedures as are acceptable to CRCF); (viii) any other
Person with the consent of CRCF; or (ix) any other Person to which such delivery
or disclosure may be necessary or appropriate (A) to effect compliance with any
law, rule, regulation, statute or order applicable to such Person, (B) in
response to any subpoena or other legal process upon prior notice to CRCF
(unless prohibited by appli­cable law, rule, order or decree or other
requirement having the force of law), (C) in connec­tion with any litigation to
which such Person is a party
 
 
-54-

--------------------------------------------------------------------------------

 
 
upon prior notice to CRCF (unless prohi­bited by applicable law, rule, order or
decree or other requirement having the force of law) or (D) if an Amortization
Event with respect to the Series 2006-1 Notes has occurred and is continuing, to
the extent such Person may reason­ably determine such delivery and disclosure to
be necessary or appropriate in the enforcement or for the protection of the
rights and remedies under the Series 2006-1 Notes, the Indenture or any other
Related Document; and provided, further, however, that delivery to any Series
2006-1 Note Owner of any report or information required by the terms of the
Indenture to be provided to such Series 2006-1 Note Owner shall not be a
viola­tion of this Section 6.21.  Each Series 2006-1 Note Owner agrees, by
acceptance of a beneficial interest in a Series 2006-1 Note, except as set forth
in clauses (v), (vi) and (ix) above, that it shall use the Confidential
Information for the sole purpose of making an investment in the Series 2006-1
Notes or administering its investment in the Series 2006-1 Notes.  In the event
of any required disclosure of the Confidential Information by such Series 2006-1
Note Owner, such Series 2006-1 Note Owner agrees to use reasonable efforts to
protect the confiden­tiality of the Confidential Information.
 
    (b)         For the purposes of this Section 6.21, “Confidential
Information” means information delivered to the Trustee or any Series 2006-1
Note Owner by or on behalf of CRCF in connection with and relating to the
transactions contemplated by or otherwise pursuant to the Indenture and the
Related Documents; provided, that such term does not include information that: 
(i) was publicly known or otherwise known to the Trustee or such Series 2006-1
Note Owner prior to the time of such disclosure; (ii) subsequently becomes
publicly known through no act or omission by the Trustee, any Series 2006-1 Note
Owner or any person acting on behalf of the Trustee or any Series 2006-1 Note
Owner; (iii) otherwise is known or becomes known to the Trustee or any Series
2006-1 Note Owner other than (x) through disclosure by CRCF or (y) as a result
of the breach of a fiduciary duty to CRCF or a contractual duty to CRCF; or (iv)
is allowed to be treated as non-confidential by consent of CRCF.
 
-55-

--------------------------------------------------------------------------------

 
    
    IN WITNESS WHEREOF, CRCF and the Trustee have caused this Supplement to be
duly executed by their respective officers thereunto duly authorized as of the
day and year first above written.
 
 
 
CENDANT RENTAL CAR FUNDING (AESOP)
LLC
 
 
 
By:
/s/ Lori Gebron
 
 
 
Title: Vice President
 

 
 
 

--------------------------------------------------------------------------------

 

 
 
 
 
THE BANK OF NEW YORK, as Trustee
 
 
 
By:
/s/ John Bobko
 
 
 
Title: Vice President
 

 
 
 
 
 
THE BANK OF NEW YORK, as Series 2006-1 Agent
 
 
 
By:
/s/ John Bobko
 
 
 
Title: Vice President
 

 